Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of June 24, 2003 by
and among SuperGen, Inc., a Delaware corporation, with headquarters located at
4140 Dublin Boulevard, Suite 200, Dublin, California 94568 (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act;

 

B.             The Company has authorized senior convertible notes of the
Company in the form attached hereto as Exhibit A (together with any senior
convertible notes issued in replacement or exchange thereof in accordance with
the terms thereof, the “Notes”), which Notes shall be, in accordance with the
terms of the Notes, in whole or in part, convertible into shares of the
Company’s common stock, par value $.001 per share (“Company Common Stock”) (as
converted, the “Conversion Shares”);

 

C.             The Notes bear interest, which at the option of the Company,
subject to certain conditions, may be paid in shares of Company Common Stock
(“Interest Shares”);

 

D.            Each Buyer wishes to purchase, severally but not jointly, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate principal amount of Notes set forth opposite such Buyer’s
name in column (3) on the Schedule of Buyers (which aggregate principal amount
for all Buyers shall be $21,250,000) and (ii) warrants, in substantially the
form attached hereto as Exhibit B (the “Warrants”), to acquire that number of
shares of the common stock, par value $.0001 per share (“AVII Common Stock”), of
AVI BioPharma, Inc. (“AVII”) (as exercised, collectively, the “Warrant Shares”)
set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers
(with the aggregate number of Warrant Shares for all Buyers being 2,634,211
Warrant Shares (the “AVII Shares”));

 

E.              The Company is agreeing to pledge the AVII Shares to secure its
obligations to deliver AVII Shares to the Buyers upon exercise of the Warrants. 
The pledge will be evidenced by the Amended and Restated Pledge Agreement, dated
as of the date hereof, by and among the Company and the Buyers, substantially in
the form attached hereto as Exhibit C (the “Amended and Restated Pledge
Agreement”), and the Amended and Restated Securities Account Control Agreement,
dated as of the date hereof, by and among the Company, the Buyers and Mellon
Investor Services, LLC, as Custodian (the “Custodian”), substantially in the
form attached hereto as Exhibit D (the “Amended and Restated Securities Account
Control Agreement”);

 

F.              A portion of the aggregate Purchase Price (as defined below) for
the Notes and the Warrants is being deposited in a secured cash collateral
account evidenced by the Amended and

 

--------------------------------------------------------------------------------


 

Restated Pledge Agreement and the Collateral Account Notification and
Acknowledgement, dated as of the date hereof, by and among the Company, the
Buyers and Bank of America Securities LLC, as Cash Collateral Custodian (the
“Cash Collateral Custodian”), substantially in the form attached hereto as
Exhibit E (the “Cash Collateral Account Control Agreement”);

 

G.             Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit F (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Conversion Shares and
the Interest Shares under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws; and

 

H.            The Notes, the Conversion Shares, the Interest Shares and the
Warrants collectively are referred to herein as the “Securities”.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.               PURCHASE AND SALE OF NOTES AND WARRANTS.


 


(A)                                  PURCHASE OF NOTES AND WARRANTS.


 


(I)                                     NOTES AND WARRANTS.  SUBJECT TO THE
SATISFACTION (OR WAIVER) OF THE CONDITIONS SET FORTH IN SECTIONS 6(A) AND 7(A)
BELOW, THE COMPANY SHALL ISSUE AND SELL TO EACH BUYER, AND EACH BUYER SEVERALLY,
BUT NOT JOINTLY, AGREES TO PURCHASE FROM THE COMPANY ON THE CLOSING DATE (AS
DEFINED BELOW), A PRINCIPAL AMOUNT OF NOTES, AS IS SET FORTH OPPOSITE SUCH
BUYER’S NAME IN COLUMN (3) ON THE SCHEDULE OF BUYERS, ALONG WITH WARRANTS TO
ACQUIRE THAT NUMBER OF WARRANT SHARES AS IS SET FORTH OPPOSITE SUCH BUYER’S NAME
IN COLUMN (4) ON THE SCHEDULE OF BUYERS.


 


(II)                                  CLOSING.  THE CLOSING (THE “CLOSING”) OF
THE PURCHASE OF THE NOTES AND THE WARRANTS BY THE BUYERS SHALL OCCUR AT THE
OFFICES OF SCHULTE ROTH & ZABEL LLP, 919 THIRD AVENUE, NEW YORK, NEW YORK
10022.  THE DATE AND TIME OF THE CLOSING (THE “CLOSING DATE”) SHALL BE 10:00
A.M., NEW YORK CITY TIME, ON THE DATE HEREOF, SUBJECT TO NOTIFICATION OF
SATISFACTION (OR WAIVER) OF THE CONDITIONS TO THE CLOSING SET FORTH IN SECTIONS
6(A) AND 7(A) BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE COMPANY
AND EACH BUYER).


 


(III)                               PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH
BUYER (THE “PURCHASE PRICE”) OF THE NOTES AND RELATED WARRANTS TO BE PURCHASED
BY EACH SUCH BUYER AT THE CLOSING SHALL BE EQUAL TO $1.00 FOR EACH $1.00 OF
PRINCIPAL AMOUNT OF NOTES BEING PURCHASED BY SUCH BUYER AT THE CLOSING.


 


(B)                                 FORM OF PAYMENT.  ON THE CLOSING DATE, (I)
EACH BUYER SHALL PAY HALF OF ITS AGGREGATE PURCHASE PRICE TO THE COMPANY FOR THE
NOTES AND THE WARRANTS TO BE ISSUED AND SOLD TO SUCH BUYER AT THE CLOSING AND
THE REMAINING HALF OF ITS PURCHASE PRICE TO THE CASH COLLATERAL CUSTODIAN, IN
BOTH CASES BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH
THE COMPANY’S WRITTEN WIRE INSTRUCTIONS, AND (II) THE COMPANY SHALL DELIVER TO
EACH BUYER THE NOTES (IN THE PRINCIPAL AMOUNTS AS SUCH BUYER SHALL HAVE
REQUESTED PRIOR TO THE CLOSING)

 

2

--------------------------------------------------------------------------------


 

which such Buyer is then purchasing along with the Warrants (in the amounts as
such Buyer shall have requested prior to the Closing) such Buyer is purchasing,
duly executed on behalf of the Company and registered in the name of such Buyer
or its designee.


 

2.               BUYER’S REPRESENTATIONS AND WARRANTIES.


 

Each Buyer represents and warrants with respect to only itself that:

 


(A)                                  NO PUBLIC SALE OR DISTRIBUTION.  SUCH BUYER
IS (I) ACQUIRING THE NOTES AND THE WARRANTS, AND (II) UPON CONVERSION OF THE
NOTES  WILL ACQUIRE THE CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES,
FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION
WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES
REGISTERED OR EXEMPTED UNDER THE 1933 ACT; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN, SUCH BUYER DOES NOT AGREE TO HOLD ANY OF THE SECURITIES
FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO DISPOSE OF THE
SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION
STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.  SUCH BUYER IS ACQUIRING THE
SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.


 


(B)                                 ACCREDITED INVESTOR STATUS.  SUCH BUYER IS
AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


 


(C)                                  RELIANCE ON EXEMPTIONS.  SUCH BUYER
UNDERSTANDS THAT THE SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL
AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH
AND ACCURACY OF, AND SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH BUYER TO ACQUIRE THE SECURITIES.


 


(D)                           INFORMATION.  SUCH BUYER AND ITS ADVISORS, IF ANY,
HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND
OPERATIONS OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE
SECURITIES WHICH HAVE BEEN REQUESTED BY SUCH BUYER.  SUCH BUYER AND ITS
ADVISORS, IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE
COMPANY.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS
CONDUCTED BY SUCH BUYER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL
MODIFY, AMEND OR AFFECT SUCH BUYER’S RIGHT TO RELY ON THE COMPANY’S
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN.


 


(E)                                  EXPERIENCE OF SUCH BUYER.  SUCH BUYER
UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF
RISK.  SUCH BUYER, EITHER ALONE OR TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH
KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS
TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT
IN THE SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH
INVESTMENT.  SUCH BUYER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN
THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF
SUCH INVESTMENT.


 


(F)                                    TAX LIABILITY.  SUCH BUYER HAS SOUGHT
SUCH ACCOUNTING, LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS

 

3

--------------------------------------------------------------------------------


 


ACQUISITION OF THE SECURITIES.  WITH RESPECT TO SUCH MATTERS, SUCH BUYER RELIES
SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE
COMPANY OR ANY OF ITS AGENTS OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE TRANSACTION DOCUMENTS (AS DEFINED IN SECTION 3(B)).  SUCH BUYER
UNDERSTANDS THAT IT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ITS OWN TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS
CONTEMPLATED BY THE AGREEMENTS.


 


(G)                                 GENERAL SOLICITATION.  SUCH BUYER IS NOT
PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR
OTHER COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT
ANY SEMINAR OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT (AS
DEFINED IN REGULATION D).


 


(H)                                 NO GOVERNMENTAL REVIEW.  SUCH BUYER
UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER
GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE SECURITIES OR THE FAIRNESS OR SUITABILITY OF THE INVESTMENT
IN THE SECURITIES NOR HAVE SUCH AUTHORITIES PASSED UPON OR ENDORSED THE MERITS
OF THE OFFERING OF THE SECURITIES.


 


(I)                                     TRANSFER OR RESALE.  SUCH BUYER
UNDERSTANDS THAT EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I)
THE SECURITIES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) SUCH BUYER SHALL
HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT SUCH SECURITIES TO BE SOLD,
ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION, OR (C) SUCH BUYER PROVIDES THE COMPANY WITH
REASONABLE ASSURANCE THAT SUCH SECURITIES CAN BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO RULE 144 OR RULE 144A PROMULGATED UNDER THE 1933 ACT, AS AMENDED (OR
A SUCCESSOR RULE THERETO) (COLLECTIVELY, “RULE 144”); (II) ANY SALE OF THE
SECURITIES MADE IN RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF RULE 144 AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE
SECURITIES UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON (AS DEFINED IN
SECTION 3(R)) THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER
(AS THAT TERM IS DEFINED IN THE 1933 ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER
EXEMPTION UNDER THE 1933 ACT OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER,
AND MAY BE MADE ONLY IN ACCORDANCE WITH SUCH EXEMPTION OR RULES AND REGULATIONS;
AND (III) NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO
REGISTER THE SECURITIES UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS OR TO
COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.  THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES AND SUCH PLEDGE OF
SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE
SECURITIES HEREUNDER, AND NO BUYER EFFECTING A PLEDGE OF SECURITIES SHALL BE
REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF OR OTHERWISE MAKE ANY
DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT (AS DEFINED IN SECTION 3(B)), INCLUDING, WITHOUT LIMITATION, THIS
SECTION 2(I); PROVIDED, THAT IN ORDER TO MAKE ANY SALE, TRANSFER OR ASSIGNMENT
OF SECURITIES, SUCH BUYER AND ITS PLEDGEE MAKES SUCH DISPOSITION IN ACCORDANCE
WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.

 

4

--------------------------------------------------------------------------------


 


(J)                                     LEGENDS.  SUCH BUYER UNDERSTANDS THAT
THE CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE NOTES AND THE WARRANTS
AND, UNTIL SUCH TIME AS THE RESALE OF THE CONVERSION SHARES HAVE BEEN REGISTERED
UNDER THE 1933 ACT AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, THE
STOCK CERTIFICATES REPRESENTING THE CONVERSION SHARES, EXCEPT AS SET FORTH
BELOW, SHALL BEAR ANY LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND
A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER
ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):


 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
[NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, provided, however, that
each Buyer has complied with or covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of such Securities pursuant to a registration statement,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such legend is not required under applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144.

 


(K)                                  ORGANIZATION; VALIDITY; ENFORCEMENT.  SUCH
BUYER IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE,
LIMITED LIABILITY COMPANY OR PARTNERSHIP, AS APPLICABLE, POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.  THIS AGREEMENT, THE AMENDED AND RESTATED PLEDGE
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE AMENDED AND RESTATED
SECURITIES ACCOUNT CONTROL AGREEMENT AND THE

 

5

--------------------------------------------------------------------------------


 


CASH COLLATERAL ACCOUNT CONTROL AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED,
EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER AND SHALL CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF SUCH BUYER, ENFORCEABLE AGAINST SUCH BUYER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY GENERAL PRINCIPLES OF EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES AND EXCEPT THAT THE INDEMNIFICATION PROVISIONS UNDER THE REGISTRATION
RIGHTS AGREEMENT MAY FURTHER BE LIMITED BY PRINCIPLES OF PUBLIC POLICY.


 


(L)                                     RESIDENCY.  SUCH BUYER IS A RESIDENT OF
THAT JURISDICTION SPECIFIED BELOW ITS ADDRESS ON THE SCHEDULE OF BUYERS.


 

3.               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

Except as set forth under the corresponding section of the disclosure schedule
supplied by the Company to each Buyer as of the date of this Agreement (the
“Disclosure Schedules”), the Company represents and warrants to each of the
Buyers that:

 


(A)                                  ORGANIZATION AND QUALIFICATION.  THE
COMPANY AND ITS “SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY
ENTITY, OTHER THAN AVII, IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS 10%
OR MORE OF THE CAPITAL STOCK OR HOLDS 10% OR MORE OF AN EQUITY OR SIMILAR
INTEREST) ARE CORPORATIONS DULY ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION IN WHICH THEY ARE INCORPORATED, AND HAVE THE
REQUISITE CORPORATE POWER AND AUTHORIZATION TO OWN THEIR PROPERTIES AND TO CARRY
ON THEIR BUSINESS AS NOW BEING CONDUCTED.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS IN
GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR THE
NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, “MATERIAL
ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES,
ASSETS, OPERATIONS, RESULTS OF OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE)
OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR ON THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE OTHER TRANSACTION DOCUMENTS OR BY THE AGREEMENTS AND
INSTRUMENTS TO BE ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH, OR ON THE
AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.  THE COMPANY HAS NO SUBSIDIARIES EXCEPT AS SET FORTH ON
SCHEDULE 3(A).  NONE OF SUCH SUBSIDIARIES IS MATERIAL TO THE COMPANY.


 


(B)                                 AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE
COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES, THE REGISTRATION RIGHTS
AGREEMENT, THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED IN SECTION
5(B)), THE WARRANTS, THE AMENDED AND RESTATED PLEDGE AGREEMENT, THE AMENDED AND
RESTATED SECURITIES ACCOUNT CONTROL AGREEMENT, THE CASH COLLATERAL ACCOUNT
CONTROL AGREEMENT AND EACH OF THE OTHER AGREEMENTS ENTERED INTO BY THE PARTIES
HERETO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(COLLECTIVELY, THE “TRANSACTION DOCUMENTS”), TO ISSUE THE SECURITIES AND TO
PLEDGE AND TRANSFER THE AVII SHARES IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF.  THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY

 

6

--------------------------------------------------------------------------------


 


AND THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE NOTES AND THE
WARRANTS, THE RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE CONVERSION SHARES
ISSUABLE UPON CONVERSION THEREOF AND THE PLEDGING AND TRANSFER OF THE AVII
SHARES, AS THE CASE MAY BE, HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF
DIRECTORS AND (OTHER THAN THE STOCKHOLDER APPROVAL PURSUANT TO SECTION 4(N) FOR
CERTAIN ISSUANCES THAT MAY REQUIRE SUCH APPROVAL PURSUANT TO THE RULES OF THE
NASDAQ NATIONAL MARKET (THE “PRINCIPAL MARKET”)) NO FURTHER CONSENT OR
AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OF EVEN DATE
HEREWITH HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND CONSTITUTE
THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO,
OR AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES AND EXCEPT THAT THE INDEMNIFICATION PROVISIONS UNDER THE REGISTRATION
RIGHTS AGREEMENT MAY FURTHER BE LIMITED BY PRINCIPLES OF PUBLIC POLICY.


 


(C)                                  ISSUANCE OF SECURITIES.  THE NOTES AND THE
WARRANTS ARE DULY AUTHORIZED AND, UPON ISSUANCE IN ACCORDANCE WITH THE TERMS
HEREOF, SHALL BE FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE
ISSUE THEREOF.  AS OF THE CLOSING, A NUMBER OF SHARES OF COMPANY COMMON STOCK
SHALL HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE WHICH EQUALS 130% OF
THE MAXIMUM NUMBER OF SHARES OF COMPANY COMMON STOCK ISSUABLE UPON CONVERSION
OF, OR AS PAYMENT FOR INTEREST ON, THE NOTES TO BE ISSUED AT THE CLOSING.  UPON
CONVERSION IN ACCORDANCE WITH THE NOTES, AND UPON ISSUANCE OF INTEREST SHARES AS
INTEREST ON THE NOTES, THE CONVERSION SHARES AND THE INTEREST SHARES,
RESPECTIVELY, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM
ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF, WITH THE HOLDERS
BEING ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF COMPANY COMMON STOCK.  UPON
EXERCISE IN ACCORDANCE WITH THE WARRANTS, THE WARRANT SHARES, WILL BE FREE FROM
ALL TAXES, LIENS AND CHARGES, WITH THE HOLDERS BEING ENTITLED TO ALL RIGHTS
ACCORDED TO THE COMPANY AS HOLDER OF THE AVII COMMON STOCK PRIOR TO EXERCISE OF
THE WARRANTS.  ASSUMING THE ACCURACY OF THE BUYERS REPRESENTATIONS AND WARRANTS
SET FORTH IN SECTION 2 HEREOF, THE ISSUANCE BY THE COMPANY OF THE SECURITIES IS
EXEMPT FROM REGISTRATION UNDER THE 1933 ACT.


 


(D)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF THE NOTES AND WARRANTS, THE PLEDGE AND ANY
TRANSFER OF THE AVII SHARES AND RESERVATION FOR ISSUANCE AND ISSUANCE OF THE
CONVERSION SHARES AND THE INTEREST SHARES) WILL NOT (I) RESULT IN A VIOLATION OF
THE CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF ANY OUTSTANDING SERIES OF PREFERRED STOCK OR BYLAWS OF THE COMPANY
OR ANY SUBSIDIARY OR (II) EXCEPT AS DISCLOSED IN SCHEDULE 3(D), CONFLICT WITH,
OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR
INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR (III)
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND
REGULATIONS OF THE PRINCIPAL MARKET) APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS

 

7

--------------------------------------------------------------------------------


 


SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT IN THE CASE OF EACH OF CLAUSES (II)
AND (III), SUCH AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(E)                                  CONSENTS.  OTHER THAN (I) THE FILING WITH
THE SEC OF THE REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT), (II) ANY FILINGS REQUIRED PURSUANT TO SECTION 4(B) HEREOF, (III) THE
APPLICATION(S) TO THE PRINCIPAL MARKET FOR THE LISTING OF THE CONVERSION SHARES
AND INTEREST SHARES FOR TRADING THEREON AND (IV) WITH RESPECT TO THE INTEREST
SHARES, ANY STOCKHOLDER APPROVAL REQUIRED BY THE RULES OF THE PRINCIPAL MARKET,
THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT, GOVERNMENTAL AGENCY OR ANY
REGULATORY OR SELF-REGULATORY AGENCY OR ANY OTHER PERSON IN ORDER FOR IT TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, IN EACH CASE IN ACCORDANCE WITH THE TERMS HEREOF OR
THEREOF.  OTHER THAN THE FILING WITH THE SEC OF THE REGISTRATION STATEMENT AND
WITH RESPECT TO THE INTEREST SHARES, ANY STOCKHOLDER APPROVAL REQUIRED BY THE
RULES OF THE PRINCIPAL MARKET, ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND
REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN PURSUANT TO THE PRECEDING
SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE CLOSING DATE.  THE
COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH
MIGHT REASONABLY BE EXPECTED TO PREVENT THE COMPANY FROM OBTAINING OR EFFECTING
ANY OF THE REGISTRATION, APPLICATION OR FILINGS PURSUANT TO THE PRECEDING
SENTENCE.  THE COMPANY IS NOT IN VIOLATION OF THE LISTING REQUIREMENTS OF THE
PRINCIPAL MARKET.  THE COMPANY HAS NO KNOWLEDGE, WITHOUT HAVING UNDERTAKEN ANY
AFFIRMATIVE INDEPENDENT INQUIRY OF AVII, OF ANY VIOLATION BY AVII OF THE LISTING
REQUIREMENTS OF THE PRINCIPAL MARKET WITH RESPECT TO THE AVII COMMON STOCK.  THE
COMPANY HAS NO KNOWLEDGE, WITHOUT HAVING UNDERTAKEN ANY AFFIRMATIVE INDEPENDENT
INQUIRY OF AVII, OF ANY FACTS WHICH WOULD REASONABLY LEAD TO DELISTING OR
SUSPENSION OF THE COMPANY COMMON STOCK OR THE AVII COMMON STOCK IN THE
FORESEEABLE FUTURE.


 


(F)                                    ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE
OF SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING
SOLELY IN THE CAPACITY OF ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND THAT NO
BUYER IS (I) AN OFFICER OR DIRECTOR OF THE COMPANY, (II) AN “AFFILIATE” OF THE
COMPANY (AS DEFINED IN RULE 144) OR (III) TO THE COMPANY’S KNOWLEDGE, A
“BENEFICIAL OWNER” OF MORE THAN 10% OF THE COMPANY COMMON STOCK (AS DEFINED FOR
PURPOSES OF RULE 13D-3 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“1934 ACT”)).  THE COMPANY FURTHER ACKNOWLEDGES THAT NO BUYER IS ACTING AS A
FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH
RESPECT TO THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, AND ANY ADVICE GIVEN BY A BUYER OR ANY OF ITS REPRESENTATIVES OR
AGENTS IN CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IS MERELY INCIDENTAL TO SUCH BUYER’S PURCHASE OF
THE SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH BUYER THAT THE COMPANY’S
DECISION TO ENTER INTO THE TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.


 


(G)                                 NO GENERAL SOLICITATION; PLACEMENT AGENT’S
FEES.  NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON
ITS OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION

 

8

--------------------------------------------------------------------------------


 


WITH THE OFFER OR SALE OF THE SECURITIES.  THE COMPANY SHALL BE RESPONSIBLE FOR
THE PAYMENT OF ANY PLACEMENT AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKERS’
COMMISSIONS (OTHER THAN FOR PERSONS ENGAGED BY ANY BUYER OR ITS INVESTMENT
ADVISOR) RELATING TO OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY. 
THE COMPANY SHALL PAY, AND HOLD EACH BUYER HARMLESS AGAINST, ANY LIABILITY, LOSS
OR EXPENSE (INCLUDING, WITHOUT LIMITATION, ATTORNEY’S FEES AND OUT-OF-POCKET
EXPENSES) ARISING IN CONNECTION WITH ANY SUCH CLAIM.  OTHER THAN ENGAGING RODMAN
& RENSHAW, INC. AS PLACEMENT AGENT (THE “AGENT”), THE COMPANY HAS NOT ENGAGED
ANY PLACEMENT AGENT OR OTHER AGENT IN CONNECTION WITH THE SALE OF THE NOTES AND
THE WARRANTS.


 


(H)                                 NO INTEGRATED OFFERING.  NONE OF THE
COMPANY, ITS SUBSIDIARIES, ANY OF THEIR AFFILIATES, AND ANY PERSON ACTING ON
THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT
WOULD REQUIRE REGISTRATION OF ANY OF THE SECURITIES UNDER THE 1933 ACT OR CAUSE
THIS OFFERING OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE
COMPANY FOR PURPOSES OF THE 1933 ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL
PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF
ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE
COMPANY ARE LISTED OR DESIGNATED.  NONE OF THE COMPANY, ITS SUBSIDIARIES, THEIR
AFFILIATES AND ANY PERSON ACTING ON THEIR BEHALF WILL TAKE ANY ACTION OR STEPS
REFERRED TO IN THE PRECEDING SENTENCE THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SECURITIES UNDER THE 1933 ACT OR CAUSE THE OFFERING OF THE SECURITIES TO BE
INTEGRATED WITH OTHER OFFERINGS.


 


(I)                                     DILUTIVE EFFECT.  THE COMPANY
UNDERSTANDS AND ACKNOWLEDGES THAT THE NUMBER OF CONVERSION SHARES ISSUABLE UPON
CONVERSION OF THE NOTES WILL INCREASE IN CERTAIN CIRCUMSTANCES.  SUBJECT TO THE
STOCKHOLDER APPROVAL REQUIREMENT, THE COMPANY FURTHER ACKNOWLEDGES THAT ITS
OBLIGATION TO ISSUE CONVERSION SHARES UPON CONVERSION OF THE NOTES IN ACCORDANCE
WITH THIS AGREEMENT AND THE NOTES IS, IN EACH CASE, ABSOLUTE AND UNCONDITIONAL
REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER STOCKHOLDERS OF THE COMPANY.


 


(J)                                     APPLICATION OF TAKEOVER PROTECTIONS;
RIGHTS AGREEMENT.  THE COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL
NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE
CERTIFICATE OF INCORPORATION (AS DEFINED IN SECTION 3(Q)) OR THE LAWS OF THE
STATE OF ITS INCORPORATION WHICH IS OR COULD BECOME APPLICABLE TO ANY BUYER AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE COMPANY’S ISSUANCE OF THE SECURITIES AND ANY BUYER’S OWNERSHIP
OF THE SECURITIES.  THE COMPANY HAS NOT ADOPTED A STOCKHOLDER RIGHTS PLAN OR
SIMILAR ARRANGEMENT RELATING TO ACCUMULATIONS OF BENEFICIAL OWNERSHIP OF COMPANY
COMMON STOCK OR A CHANGE IN CONTROL OF THE COMPANY.


 


(K)                                  SEC DOCUMENTS; FINANCIAL STATEMENTS.  SINCE
DECEMBER 31, 2000, THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT
TO THE REPORTING REQUIREMENTS OF THE 1934 ACT (ALL OF THE FOREGOING FILED PRIOR
TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS
AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN BEING
HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE COMPANY HAS DELIVERED TO
THE BUYERS OR THEIR RESPECTIVE REPRESENTATIVES TRUE, CORRECT AND COMPLETE COPIES
OF THE SEC DOCUMENTS NOT AVAILABLE ON THE

 

9

--------------------------------------------------------------------------------


 


EDGAR SYSTEM.  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS,
AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II)
IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE BUYERS WHICH IS NOT INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, INFORMATION REFERRED TO IN SECTION 2(D) OF THIS AGREEMENT, CONTAINS
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCE UNDER WHICH THEY ARE OR WERE MADE AND, TAKEN TOGETHER WITH THE
INFORMATION SET FORTH IN THE SEC DOCUMENTS, NOT MISLEADING.


 


(L)                                     ABSENCE OF CERTAIN CHANGES.  SINCE THE
DATE OF THE MOST RECENT QUARTERLY REPORT ON FORM 10-Q, EXCEPT AS SPECIFICALLY
DISCLOSED IN THE SEC DOCUMENTS FILED NOT LATER THAN 10 DAYS PRIOR TO THE DATE
HEREOF, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE AND NO MATERIAL ADVERSE
DEVELOPMENT IN THE BUSINESS, PROPERTIES, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR RESULTS OF OPERATIONS OF THE COMPANY OR ITS SUBSIDIARIES.  SINCE
THE DATE OF THE MOST RECENT QUARTERLY REPORT ON FORM 10-Q AND EXCEPT AS
SPECIFICALLY DISCLOSED IN THE SEC DOCUMENTS FILED NOT LATER THAN 10 DAYS PRIOR
TO THE DATE HEREOF, THE COMPANY HAS NOT (I) DECLARED OR PAID ANY DIVIDENDS, (II)
SOLD ANY ASSETS, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $1,000,000
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS OR (III) HAD CAPITAL EXPENDITURES,
INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $1,000,000.  THE COMPANY HAS NOT
TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO ANY BANKRUPTCY LAW NOR DOES THE
COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT ITS CREDITORS INTEND TO
INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY ACTUAL KNOWLEDGE OF ANY FACT
WHICH WOULD REASONABLY LEAD A CREDITOR TO DO SO.  THE COMPANY IS NOT AS OF THE
DATE HEREOF, AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY TO
OCCUR AT THE CLOSING, WILL NOT BE INSOLVENT (AS DEFINED BELOW).  FOR PURPOSES OF
THIS SECTION 3(L), “INSOLVENT” MEANS (I) THE PRESENT FAIR SALEABLE VALUE OF THE
COMPANY’S ASSETS IS LESS THAN THE AMOUNT REQUIRED TO PAY THE COMPANY’S TOTAL
INDEBTEDNESS, CONTINGENT OR OTHERWISE, (II) THE COMPANY IS UNABLE TO PAY ITS
DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED OR (III) THE COMPANY INTENDS TO INCUR OR
BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS
SUCH DEBTS MATURE.


 


(M)                               NO UNDISCLOSED EVENTS, LIABILITIES,
DEVELOPMENTS OR CIRCUMSTANCES.  EXCEPT AS DISCLOSED IN SCHEDULE 3(M), NO EVENT,
LIABILITY, DEVELOPMENT OR CIRCUMSTANCE HAS

 

10

--------------------------------------------------------------------------------


 


OCCURRED OR EXISTS, OR IS CONTEMPLATED TO OCCUR, WITH RESPECT TO THE COMPANY OR
ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS, PROPERTIES, OPERATIONS OR
FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE DISCLOSED BY THE COMPANY UNDER
APPLICABLE SECURITIES LAWS ON A REGISTRATION STATEMENT ON FORM S-1 FILED WITH
THE SEC RELATING TO AN ISSUANCE AND SALE BY THE COMPANY OF THE COMPANY COMMON
STOCK AND WHICH HAS NOT BEEN SO DISCLOSED OR OTHERWISE PUBLICLY ANNOUNCED.


 


(N)                                 CONDUCT OF BUSINESS; REGULATORY PERMITS. 
NEITHER THE COMPANY NOR ITS SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF OR IN
DEFAULT UNDER ITS CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS OF ANY OUTSTANDING SERIES OF PREFERRED STOCK OF THE
COMPANY OR BYLAWS OR THEIR ORGANIZATIONAL CHARTER OR BYLAWS, RESPECTIVELY. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT,
DECREE OR ORDER OR ANY STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE
COMPANY OR ITS SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
WILL CONDUCT ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR
POSSIBLE VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
COMPANY IS NOT IN VIOLATION OF ANY OF THE RULES, REGULATIONS OR REQUIREMENTS OF
THE PRINCIPAL MARKET, AND HAS NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES WHICH
WOULD REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE COMPANY COMMON STOCK BY
THE PRINCIPAL MARKET IN THE FORESEEABLE FUTURE.  SINCE DECEMBER 31, 2001, (I)
THE COMPANY COMMON STOCK HAS BEEN DESIGNATED FOR QUOTATION OR LISTED ON THE
PRINCIPAL MARKET, (II) TRADING IN THE COMPANY COMMON STOCK HAS NOT BEEN
SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET, (III) THE COMPANY HAS RECEIVED NO
COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET REGARDING
THE SUSPENSION OR DELISTING OF THE COMPANY COMMON STOCK FROM THE PRINCIPAL
MARKET, (IV) TO THE KNOWLEDGE OF THE COMPANY, WITHOUT HAVING UNDERTAKEN ANY
AFFIRMATIVE INDEPENDENT INQUIRY OF AVII, AVII COMMON STOCK HAS BEEN DESIGNATED
FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET, (V) TO THE KNOWLEDGE OF THE
COMPANY, WITHOUT HAVING UNDERTAKEN ANY AFFIRMATIVE INDEPENDENT INQUIRY OF AVII,
TRADING IN AVII COMMON STOCK HAS NOT BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL
MARKET AND (VI) TO THE KNOWLEDGE OF THE COMPANY, WITHOUT HAVING UNDERTAKEN ANY
AFFIRMATIVE INDEPENDENT INQUIRY OF AVII, AVII HAS RECEIVED NO COMMUNICATION,
WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET REGARDING THE SUSPENSION
OR DELISTING OF THE AVII COMMON STOCK FROM THE PRINCIPAL MARKET.  THE COMPANY
AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED
BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD NOT HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.


 


(O)                                 FOREIGN CORRUPT PRACTICES.  NEITHER THE
COMPANY, NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY
DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING ON BEHALF OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAS, IN THE COURSE OF ITS ACTIONS FOR, OR ON
BEHALF OF, THE COMPANY (I) USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL
CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY
FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; (III)
VIOLATED OR IS IN VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT
PRACTICES ACT OF 1977, AS AMENDED; OR (IV) MADE ANY UNLAWFUL BRIBE, REBATE,

 

11

--------------------------------------------------------------------------------


 


PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR
DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.


 


(P)                           TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH
ON SCHEDULE 3(P) AND IN THE SEC DOCUMENTS FILED AT LEAST TEN DAYS PRIOR TO THE
DATE HEREOF AND OTHER THAN THE GRANT OF STOCK OPTIONS DISCLOSED ON SCHEDULE
3(Q), NONE OF THE OFFICERS OR DIRECTORS AND, TO THE KNOWLEDGE OF THE COMPANY,
NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN FOR ORDINARY COURSE
SERVICES AS EMPLOYEES, OFFICERS OR DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT
OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY,
PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY SUCH OFFICER, DIRECTOR OR EMPLOYEE OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN
WHICH ANY SUCH OFFICER, DIRECTOR, OR EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS
AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


(Q)                                 EQUITY CAPITALIZATION.  AS OF THE DATE
HEREOF, THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF (X) 150,000,000
SHARES OF COMPANY COMMON STOCK, OF WHICH AS OF THE DATE HEREOF, 32,810,830
SHARES ARE ISSUED AND OUTSTANDING, OPTIONS FOR THE PURCHASE OF 5,167,974 SHARES
OUTSTANDING PURSUANT TO THE COMPANY’S STOCK OPTION PLAN, STOCK PURCHASE PLAN AND
NON PLAN OPTIONS, AND 6,646,514 SHARES ARE ISSUABLE PURSUANT TO SECURITIES
(OTHER THAN THE AFOREMENTIONED OPTIONS, THE NOTES AND THE WARRANTS) EXERCISABLE
OR EXCHANGEABLE FOR, OR CONVERTIBLE INTO, SHARES OF COMPANY COMMON STOCK, AND
(Y) 2,000,000 SHARES OF PREFERRED STOCK, OF WHICH AS OF THE DATE HEREOF, NONE
ARE ISSUED AND OUTSTANDING.  ALL OF SUCH OUTSTANDING SHARES HAVE BEEN, OR UPON
ISSUANCE WILL BE, VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  EXCEPT
AS DISCLOSED HEREIN AND IN SCHEDULE 3(Q) AND OTHER THAN THE AMENDED AND RESTATED
SENIOR CONVERTIBLE NOTES OF THE COMPANY ISSUED TO THE BUYERS PURSUANT TO THE
CONVERSION AND AMENDMENT AGREEMENTS (AS DEFINED BELOW) (THE “FEBRUARY NOTES”): 
(I) NO SHARES OF THE COMPANY’S CAPITAL STOCK ARE SUBJECT TO PREEMPTIVE RIGHTS OR
ANY OTHER SIMILAR RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR PERMITTED BY
THE COMPANY; (II) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES OR RIGHTS CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY
SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO,
CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR
RIGHTS CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY SHARES OF
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (III) THERE ARE NO
OUTSTANDING DEBT SECURITIES, NOTES, CREDIT AGREEMENTS, CREDIT FACILITIES OR
OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING INDEBTEDNESS (AS DEFINED
IN SECTION 3(R)) OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND; (IV) THERE ARE NO FINANCING
STATEMENTS SECURING OBLIGATIONS IN ANY MATERIAL AMOUNTS, EITHER SINGLY OR IN THE
AGGREGATE, FILED IN CONNECTION WITH THE COMPANY; (V) THERE ARE NO AGREEMENTS OR
ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO
REGISTER THE SALE OF ANY OF THEIR SECURITIES UNDER THE 1933 ACT (EXCEPT THE
REGISTRATION RIGHTS AGREEMENT); (VI) THERE ARE NO OUTSTANDING SECURITIES OR
INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH CONTAIN ANY
REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES

 

12

--------------------------------------------------------------------------------


 


IS BOUND TO REDEEM A SECURITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (VII)
THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING ANTI-DILUTION OR SIMILAR
PROVISIONS THAT WILL BE TRIGGERED BY THE ISSUANCE OF THE SECURITIES; (VIII) THE
COMPANY DOES NOT HAVE ANY STOCK APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR
AGREEMENTS OR ANY SIMILAR PLAN OR AGREEMENT; AND (IX) THE COMPANY AND ITS
SUBSIDIARIES HAVE NO LIABILITIES OR OBLIGATIONS REQUIRED TO BE DISCLOSED IN THE
SEC DOCUMENTS (AS DEFINED HEREIN) BUT NOT SO DISCLOSED IN THE SEC DOCUMENTS,
OTHER THAN THOSE INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S OR ITS
SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY HAS FURNISHED
TO THE BUYER, TO THE EXTENT NOT AVAILABLE ON THE EDGAR SYSTEM IN THE SEC
DOCUMENTS FILED AT LEAST 10 DAYS PRIOR TO THE DATE HEREOF, TRUE, CORRECT AND
COMPLETE COPIES OF THE COMPANY’S CERTIFICATE OF INCORPORATION, AS AMENDED AND AS
IN EFFECT ON THE DATE HEREOF (THE “CERTIFICATE OF INCORPORATION”), AND THE
COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”),
AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE
FOR, COMPANY COMMON STOCK AND THE MATERIAL RIGHTS OF THE HOLDERS THEREOF IN
RESPECT THERETO.


 


(R)                                    INDEBTEDNESS AND OTHER CONTRACTS.  EXCEPT
AS DISCLOSED IN SCHEDULE 3(R) AND OTHER THAN THE FEBRUARY NOTES, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS ANY OUTSTANDING INDEBTEDNESS (AS
DEFINED BELOW), (II) IS A PARTY TO ANY CONTRACT, AGREEMENT OR INSTRUMENT, THE
VIOLATION OF WHICH, OR DEFAULT UNDER WHICH, BY THE OTHER PARTY(IES) TO SUCH
CONTRACT, AGREEMENT OR INSTRUMENT WOULD RESULT IN A MATERIAL ADVERSE EFFECT,
(III) IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT UNDER ANY CONTRACT, AGREEMENT
OR INSTRUMENT RELATING TO ANY INDEBTEDNESS, EXCEPT WHERE SUCH VIOLATIONS AND
DEFAULTS WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL
ADVERSE EFFECT, OR (IV) IS A PARTY TO ANY CONTRACT, AGREEMENT OR INSTRUMENT
RELATING TO ANY INDEBTEDNESS, THE PERFORMANCE OF WHICH, IN THE JUDGMENT OF THE
COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
SCHEDULE 3(R) PROVIDES A DETAILED DESCRIPTION OF THE MATERIAL TERMS OF ANY SUCH
OUTSTANDING INDEBTEDNESS.  FOR PURPOSES OF THIS AGREEMENT:  (X) “INDEBTEDNESS”
OF ANY PERSON MEANS, WITHOUT DUPLICATION (A) ALL INDEBTEDNESS FOR BORROWED
MONEY, (B) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR ASSUMED AS THE DEFERRED
PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE PAYABLES ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS), (C) ALL REIMBURSEMENT OR PAYMENT
OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER SIMILAR
INSTRUMENTS, (D) ALL OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES OR
SIMILAR INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN CONNECTION
WITH THE ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ALL INDEBTEDNESS
CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE RETENTION
AGREEMENT, OR INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO ANY PROPERTY
OR ASSETS ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN THOUGH THE
RIGHTS AND REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE EVENT OF
DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY), (F) ALL MONETARY
OBLIGATIONS UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN CONNECTION WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED FOR THE PERIODS
COVERED THEREBY, IS CLASSIFIED AS A CAPITAL LEASE, (G) ALL INDEBTEDNESS REFERRED
TO IN CLAUSES (A) THROUGH (F) ABOVE SECURED BY (OR FOR WHICH THE HOLDER OF SUCH
INDEBTEDNESS HAS AN EXISTING RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED BY)
ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE
(EACH, A “LIEN”) UPON OR IN ANY PROPERTY OR ASSETS (INCLUDING ACCOUNTS AND
CONTRACT RIGHTS) OWNED BY ANY PERSON, EVEN THOUGH THE PERSON WHICH OWNS SUCH
ASSETS OR PROPERTY HAS NOT ASSUMED OR BECOME LIABLE FOR THE PAYMENT OF SUCH
INDEBTEDNESS, AND (H) ALL CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OR

 

13

--------------------------------------------------------------------------------


 


OBLIGATIONS OF OTHERS OF THE KINDS REFERRED TO IN CLAUSES (A) THROUGH (G) ABOVE;
(Y) “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY DIRECT OR INDIRECT
LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH RESPECT TO ANY
INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER PERSON IF THE
PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY, OR THE PRIMARY
EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH LIABILITY THAT
SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS RELATING
THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY WILL BE
PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO; AND (Z)
“PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


 


(S)                                  ABSENCE OF LITIGATION.  THERE IS NO ACTION,
SUIT, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY THE PRINCIPAL MARKET,
ANY COURT, PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE
COMPANY, THE COMPANY COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF
THE COMPANY’S OR THE COMPANY’S SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR
CAPACITIES AS SUCH, EXCEPT AS SET FORTH IN SCHEDULE 3(S).


 


(T)                                    INSURANCE.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY
BELIEVES TO BE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
ITS SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
BEEN REFUSED ANY INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE
COMPANY NOR ANY SUCH SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE
ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES
OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO
CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(U)                                 EMPLOYEE RELATIONS. (I) NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR
EMPLOYS ANY MEMBER OF A UNION.  THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT
THEIR RELATIONS WITH THEIR EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER OF THE
COMPANY (AS DEFINED IN RULE 501(F) OF THE 1933 ACT) HAS NOTIFIED THE COMPANY
THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR OTHERWISE TERMINATE SUCH
OFFICER’S EMPLOYMENT WITH THE COMPANY.  NO EXECUTIVE OFFICER OF THE COMPANY, TO
THE KNOWLEDGE OF THE COMPANY, IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY
MATERIAL TERM OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR
PROPRIETARY INFORMATION AGREEMENT, NON-COMPETITION AGREEMENT, OR ANY OTHER
CONTRACT OR AGREEMENT OR ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT
OF EACH SUCH EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO ANY LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.


 


(II)                                  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS
RESPECTING EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD
NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.

 

14

--------------------------------------------------------------------------------


 


(V)                                 TITLE.  THE COMPANY AND ITS SUBSIDIARIES
HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND
MARKETABLE TITLE TO ALL PERSONAL PROPERTY OWNED BY THEM WHICH IS MATERIAL TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND DEFECTS EXCEPT SUCH AS ARE DESCRIBED IN SCHEDULE 3(V) OR
SUCH AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT INTERFERE
IN ANY MATERIAL RESPECT WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY BY THE COMPANY AND ANY OF ITS SUBSIDIARIES.  ANY REAL PROPERTY AND
FACILITIES HELD UNDER LEASE BY THE COMPANY AND ANY OF ITS SUBSIDIARIES ARE HELD
BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS
ARE NOT MATERIAL AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE
OF SUCH PROPERTY AND BUILDINGS BY THE COMPANY AND ITS SUBSIDIARIES.


 


(W)                               INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND
ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL
TRADEMARKS, TRADE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE
NAMES, PATENTS, PATENT RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS,
GOVERNMENTAL AUTHORIZATIONS, TRADE SECRETS AND OTHER INTELLECTUAL PROPERTY
RIGHTS (“INTELLECTUAL PROPERTY RIGHTS”) NECESSARY TO CONDUCT THEIR RESPECTIVE
BUSINESSES AS NOW CONDUCTED AND WHICH THE FAILURE TO SO OWN OR POSSESS COULD,
INDIVIDUALLY OR IN AGGREGATE, HAVE REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE COMPANY’S MATERIAL INTELLECTUAL PROPERTY
RIGHTS HAVE EXPIRED OR TERMINATED OR ARE EXPECTED TO EXPIRE OR TERMINATE WITHIN
TWO YEARS FROM THE DATE OF THIS AGREEMENT.  THE COMPANY DOES NOT HAVE ANY
KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES OF INTELLECTUAL
PROPERTY RIGHTS OF OTHERS.  THERE IS NO CLAIM, ACTION OR PROCEEDING BEING MADE
OR BROUGHT, OR TO THE KNOWLEDGE OF THE COMPANY, BEING THREATENED, AGAINST THE
COMPANY OR ITS SUBSIDIARIES REGARDING ITS INTELLECTUAL PROPERTY RIGHTS.  THE
COMPANY IS UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH WOULD REASONABLY BE
EXPECTED TO GIVE RISE TO ANY OF THE FOREGOING INFRINGEMENTS OR CLAIMS, ACTIONS
OR PROCEEDINGS.  THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY
MEASURES TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR
INTELLECTUAL PROPERTIES.


 


(X)                                   ENVIRONMENTAL LAWS.  THE COMPANY AND ITS
SUBSIDIARIES (I) ARE IN COMPLIANCE WITH ANY AND ALL ENVIRONMENTAL LAWS (AS
HEREINAFTER DEFINED), (II) HAVE RECEIVED ALL PERMITS, LICENSES OR OTHER
APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS
OF ANY SUCH PERMIT, LICENSE OR APPROVAL WHERE, IN EACH OF THE FOREGOING CLAUSES
(I), (II) AND (III), THE FAILURE TO SO COMPLY COULD BE REASONABLY EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE TERM
“ENVIRONMENTAL LAWS” MEANS ALL FEDERAL, STATE, LOCAL OR FOREIGN LAWS RELATING TO
POLLUTION OR PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, AMBIENT AIR, SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE
STRATA), INCLUDING, WITHOUT LIMITATION, LAWS RELATING TO EMISSIONS, DISCHARGES,
RELEASES OR THREATENED RELEASES OF CHEMICALS, POLLUTANTS, CONTAMINANTS, OR TOXIC
OR HAZARDOUS SUBSTANCES OR WASTES (COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE
ENVIRONMENT, OR OTHERWISE RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION,
USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS,
AS WELL AS ALL AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS,
INJUNCTIONS, JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS,
PLANS OR REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.

 

15

--------------------------------------------------------------------------------


 


(Y)                                 TAX STATUS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES (I) HAS MADE OR FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER
TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT
IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND
CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH
AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE
PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH
RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY
MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION,
AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.


 


(Z)                                   INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND EACH OF ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II)
TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET AND LIABILITY ACCOUNTABILITY, (III) ACCESS TO ASSETS OR
INCURRENCE OF LIABILITIES IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR
ASSETS AND LIABILITIES IS COMPARED WITH THE EXISTING ASSETS AND LIABILITIES AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCE.


 


(AA)                            INVESTMENT COMPANY.  THE COMPANY IS NOT, AND
UPON CONSUMMATION OF THE SALE OF THE SECURITIES WILL NOT BE, AND IS NOT AN
AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


(BB)                          FORM S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE TO
REGISTER THE COMPANY COMMON STOCK FOR RESALE BY THE BUYERS UNDER FORM S-3
PROMULGATED UNDER THE 1933 ACT.


 


(CC)                            AVII COMMON STOCK.


 


(I)                                     THE TRANSFER OF THE AVII SHARES BY THE
COMPANY HAVE BEEN REGISTERED BY AVII UNDER THE 1933 ACT.  1,000,000 OF THE AVII
SHARES WERE REGISTERED BY AVII PURSUANT TO A REGISTRATION STATEMENT FILED ON
FORM S-3 ON DECEMBER 21, 1999, AS AMENDED ON JANUARY 25, 2000, AND 1,684,211 OF
THE AVII SHARES WERE REGISTERED BY AVII PURSUANT TO A REGISTRATION STATEMENT
FILED ON FORM S-3 ON SEPTEMBER 15, 2000 (THE “AVII REGISTRATION STATEMENTS”). 
THE “PLAN OF DISTRIBUTION” SECTION UNDER EACH OF THE AVII REGISTRATION
STATEMENTS PERMITS THE PLEDGE AND TRANSFER OF THE AVII SHARES AS REQUIRED
PURSUANT TO THE TRANSACTION DOCUMENTS.


 


(II)                                  THE COMPANY IS THE BENEFICIAL AND RECORD
OWNER OF ALL OF THE AVII SHARES, FREE AND CLEAR OF ANY LIENS, AND UPON TRANSFER
IN ACCORDANCE WITH THE APPLICABLE TRANSACTION DOCUMENTS, THE COMPANY WILL
TRANSFER TO THE BUYERS GOOD AND MARKETABLE TITLE TO SUCH AVII SHARES, FREE AND
CLEAR OF ANY LIENS.  UPON ANY SUCH TRANSFER IN ACCORDANCE WITH THE APPLICABLE
TRANSACTION DOCUMENTS TO THE BUYERS OF ANY AVII SHARES, THE AVII SHARES SHALL BE
UNRESTRICTED AND FREELY TRADABLE ON THE PRINCIPAL MARKET WITHOUT ANY DELIVERY OR
OTHER REQUIREMENTS WHATSOEVER AND WITHOUT THE NEED TO MAKE ANY REGISTRATION OR
OTHER FILING WITH THE SEC.

 

16

--------------------------------------------------------------------------------


 


(III)                               AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THE CONVERSION AND AMENDMENT AGREEMENTS, THE COMPANY HAS NO
LEGAL OBLIGATION, ABSOLUTE OR CONTINGENT, TO ANY OTHER PERSON TO TRANSFER OR
SELL ANY OF THE AVII SHARES.  THERE IS NO ACTION, CLAIM, SUIT, INVESTIGATION OR
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED BY OR AGAINST
OR AFFECTING THE COMPANY OR THE COMPANY’S OWNERSHIP OF THE AVII SHARES BEFORE
ANY COURT OR GOVERNMENTAL OR REGULATORY AUTHORITY OR BODY, THAT COULD EFFECT THE
ABILITY OF THE COMPANY TO PLEDGE AND TRANSFER TO THE BUYERS ANY AVII SHARES. 
THERE ARE NO WRITS, DECREES, INJUNCTIONS OR ORDERS OF ANY COURT OR GOVERNMENTAL
OR REGULATORY AGENCY, AUTHORITY OR BODY OUTSTANDING AGAINST THE COMPANY WITH
RESPECT TO THE AVII SHARES.


 

4.               COVENANTS.


 


(A)                                  BEST EFFORTS.  EACH PARTY SHALL USE ITS
BEST EFFORTS TIMELY TO SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS
PROVIDED IN SECTIONS 6 AND 7 OF THIS AGREEMENT.


 


(B)                                 FORM D AND BLUE SKY.  THE COMPANY AGREES TO
FILE A FORM D WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND
TO PROVIDE A COPY THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY
SHALL, ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL
REASONABLY DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR TO
QUALIFY THE SECURITIES FOR SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS
AGREEMENT UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE
UNITED STATES (OR TO OBTAIN AN EXEMPTION FROM SUCH QUALIFICATION), AND SHALL
PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE
CLOSING DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE
OFFER AND SALE OF THE SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE
SKY” LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


 


(C)                                  REPORTING STATUS.  EXCEPT AS SET FORTH IN
SECTION 5 OF THE NOTES, UNTIL THE DATE ON WHICH THE INVESTORS (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) SHALL HAVE SOLD ALL THE CONVERSION SHARES AND
INTEREST SHARES AND NONE OF THE NOTES IS OUTSTANDING (THE “REPORTING PERIOD”),
THE COMPANY SHALL FILE ALL REPORTS REQUIRED TO BE FILED WITH THE SEC PURSUANT TO
THE 1934 ACT, AND THE COMPANY SHALL NOT TERMINATE ITS STATUS AS AN ISSUER
REQUIRED TO FILE REPORTS UNDER THE 1934 ACT EVEN IF THE 1934 ACT OR THE RULES
AND REGULATIONS THEREUNDER WOULD OTHERWISE PERMIT SUCH TERMINATION.


 


(D)                                 USE OF PROCEEDS.  THE COMPANY WILL USE THE
PROCEEDS FROM THE SALE OF THE SECURITIES FOR WORKING CAPITAL PURPOSES AND NOT
FOR THE (I) REPAYMENT OF ANY OUTSTANDING INDEBTEDNESS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (II) REDEMPTION OR REPURCHASE OF ANY OF ITS EQUITY
SECURITIES.


 


(E)                                  FINANCIAL INFORMATION.  THE COMPANY AGREES
TO SEND THE FOLLOWING TO EACH INVESTOR DURING THE REPORTING PERIOD (I) UNLESS
THE FOLLOWING ARE FILED WITH THE SEC THROUGH EDGAR AND ARE AVAILABLE TO THE
PUBLIC THROUGH THE EDGAR SYSTEM, WITHIN ONE (1) BUSINESS DAY AFTER THE FILING
THEREOF WITH THE SEC, A COPY OF ITS ANNUAL REPORTS ON FORM 10-K, ITS QUARTERLY
REPORTS ON FORM 10-Q, ANY CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION
STATEMENTS (OTHER THAN ON FORM S-8) OR AMENDMENTS FILED PURSUANT TO THE 1933
ACT, (II) ON THE SAME DAY AS THE RELEASE THEREOF, FACSIMILE COPIES OF ALL PRESS
RELEASES ISSUED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND (III) COPIES OF
ANY NOTICES AND OTHER INFORMATION MADE AVAILABLE OR

 

17

--------------------------------------------------------------------------------


 


GIVEN TO THE STOCKHOLDERS OF THE COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE
MAKING AVAILABLE OR GIVING THEREOF TO THE STOCKHOLDERS.  AS USED HEREIN,
“BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY ON WHICH
BANKING INSTITUTIONS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW
TO REMAIN CLOSED.


 


(F)                                    LISTING.  THE COMPANY SHALL PROMPTLY
SECURE THE LISTING OF ALL OF THE REGISTRABLE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) UPON EACH NATIONAL SECURITIES EXCHANGE AND
AUTOMATED QUOTATION SYSTEM, IF ANY, UPON WHICH SHARES OF COMPANY COMMON STOCK
ARE THEN LISTED (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN, SO
LONG AS ANY OTHER SHARES OF COMPANY COMMON STOCK SHALL BE SO LISTED, SUCH
LISTING OF ALL REGISTRABLE SECURITIES FROM TIME TO TIME ISSUABLE UNDER THE TERMS
OF THE TRANSACTION DOCUMENTS.  THE COMPANY SHALL MAINTAIN THE COMPANY COMMON
STOCK’S AUTHORIZATION FOR QUOTATION ON THE PRINCIPAL MARKET.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY ACTION WHICH WOULD BE
REASONABLY EXPECTED TO RESULT IN THE DELISTING OR SUSPENSION OF THE COMPANY
COMMON STOCK ON THE PRINCIPAL MARKET.  THE COMPANY SHALL PAY ALL FEES AND
EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATIONS UNDER THIS SECTION 4(F).


 


(G)                                 FEES.  SUBJECT TO SECTION 8 BELOW, AT THE
CLOSING, THE COMPANY SHALL PAY AN EXPENSE ALLOWANCE OF $69,000 TO SMITHFIELD
FIDUCIARY LLC (A BUYER) OR ITS DESIGNEE(S) FOR REIMBURSEMENT OF REASONABLE LEGAL
AND DUE DILIGENCE EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, WHICH AMOUNT SHALL BE WITHHELD BY
SUCH BUYER FROM ITS PURCHASE PRICE AT THE CLOSING.  THE COMPANY SHALL BE
RESPONSIBLE FOR THE PAYMENT OF ANY PLACEMENT AGENT’S FEES OR BROKER’S
COMMISSIONS RELATING TO OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY FEES OR COMMISSIONS PAYABLE TO THE AGENT. 
THE COMPANY SHALL PAY, AND HOLD EACH BUYER HARMLESS AGAINST, ANY LIABILITY, LOSS
OR EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND
OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION WITH ANY CLAIM RELATING TO ANY
SUCH PAYMENT.  EXCEPT AS OTHERWISE SET FORTH IN THE TRANSACTION DOCUMENTS, EACH
PARTY TO THIS AGREEMENT SHALL BEAR ITS OWN EXPENSES IN CONNECTION WITH THE SALE
OF THE SECURITIES TO THE BUYERS.


 


(H)                                 PLEDGE OF SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE SECURITIES MAY BE PLEDGED BY AN INVESTOR (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) IN CONNECTION WITH A BONA FIDE
MARGIN AGREEMENT OR OTHER LOAN OR FINANCING ARRANGEMENT THAT IS SECURED BY THE
SECURITIES.  THE PLEDGE OF SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE
OR ASSIGNMENT OF THE SECURITIES HEREUNDER, AND NO INVESTOR EFFECTING A PLEDGE OF
SECURITIES SHALL BE REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF OR
OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, INCLUDING, WITHOUT LIMITATION, SECTION 2(I) OF THIS
AGREEMENT; PROVIDED THAT AN INVESTOR AND ITS PLEDGEE SHALL BE REQUIRED TO COMPLY
WITH THE PROVISIONS OF SECTION 2(I) HEREOF IN ORDER TO EFFECT A SALE, TRANSFER
OR ASSIGNMENT OF SECURITIES TO SUCH PLEDGEE.  AT THE APPROPRIATE BUYER’S
EXPENSE, THE COMPANY SHALL EXECUTE AND DELIVER SUCH REASONABLE DOCUMENTATION AS
A PLEDGEE OF THE SECURITIES MAY REASONABLY REQUEST IN CONNECTION WITH A PLEDGE
OF THE SECURITIES TO SUCH PLEDGEE BY AN INVESTOR.


 


(I)                                     DISCLOSURE OF TRANSACTIONS AND OTHER
MATERIAL INFORMATION.  ON OR BEFORE 8:30 A.M., NEW YORK CITY TIME, ON THE FIRST
TRADING DAY FOLLOWING THE DATE HEREOF, THE COMPANY SHALL FILE A CURRENT REPORT
ON FORM 8-K DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS IN THE FORM REQUIRED BY THE 1934 ACT, AND ATTACHING

 

18

--------------------------------------------------------------------------------


 


THE MATERIAL TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THIS
AGREEMENT (AND ALL SCHEDULES TO THIS AGREEMENT), THE FORM OF EACH OF THE NOTES,
THE FORM OF WARRANT, THE AMENDED AND RESTATED PLEDGE AGREEMENT, THE AMENDED AND
RESTATED SECURITIES ACCOUNT CONTROL AGREEMENT, THE CASH COLLATERAL ACCOUNT
CONTROL AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT) AS EXHIBITS TO SUCH
FORM 8-K (INCLUDING ALL ATTACHMENTS, THE “8-K FILING”).  FROM AND AFTER THE
FILING OF THE 8-K FILING WITH THE SEC, UNLESS REQUIRED PURSUANT TO SECTION 3(I)
OF THE REGISTRATION RIGHTS AGREEMENT, NO BUYER SHALL BE IN POSSESSION OF ANY
MATERIAL, NONPUBLIC INFORMATION RECEIVED FROM THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS,
THAT IS NOT DISCLOSED IN THE 8-K FILING.  UNLESS REQUIRED PURSUANT TO SECTION
3(I) OF THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY SHALL NOT, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES AND ITS AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE ANY BUYER WITH ANY MATERIAL
NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND
AFTER THE FILING OF THE 8-K FILING WITH THE SEC WITHOUT THE EXPRESS WRITTEN
CONSENT OF SUCH BUYER.  IN THE EVENT OF A BREACH OF THE FOREGOING COVENANT BY
THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, IN ADDITION TO ANY OTHER REMEDY
PROVIDED HEREIN OR IN THE TRANSACTION DOCUMENTS, A BUYER SHALL HAVE THE RIGHT TO
MAKE A PUBLIC DISCLOSURE, IN THE FORM OF A PRESS RELEASE, PUBLIC ADVERTISEMENT
OR OTHERWISE, OF SUCH MATERIAL NONPUBLIC INFORMATION WITHOUT THE PRIOR APPROVAL
BY THE COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS.  NO BUYER SHALL HAVE ANY LIABILITY TO THE
COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AGENTS FOR ANY SUCH DISCLOSURE.  SUBJECT
TO THE FOREGOING, NEITHER THE COMPANY NOR ANY BUYER SHALL ISSUE ANY PRESS
RELEASES OR ANY OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED,
WITHOUT THE PRIOR APPROVAL OF ANY BUYER, TO MAKE ANY PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL
CONFORMITY WITH THE 8-K FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS
REQUIRED BY APPLICABLE LAW AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE
(I) THE BUYERS SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH
PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).


 


(J)                                     RESTRICTION ON REDEMPTION AND CASH
DIVIDENDS.  SO LONG AS ANY NOTES ARE OUTSTANDING, THE COMPANY SHALL NOT,
DIRECTLY OR INDIRECTLY, REDEEM, OR DECLARE OR PAY ANY CASH DIVIDEND OR
DISTRIBUTION ON, THE COMPANY COMMON STOCK WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE HOLDERS OF NOTES REPRESENTING NOT LESS THAN A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES.


 


(K)                                  ADDITIONAL NOTES.  FOR SO LONG AS ANY BUYER
BENEFICIALLY OWNS ANY SECURITIES, THE COMPANY WILL NOT ISSUE ANY ADDITIONAL
NOTES AND, EXCEPT AS DESCRIBED IN SCHEDULE 4(K), THE COMPANY SHALL NOT ISSUE ANY
OTHER SECURITIES THAT WOULD CAUSE A BREACH OR DEFAULT UNDER THE NOTES.  EACH
BUYER EXPRESSLY ACKNOWLEDGES THAT THE ISSUANCE OF THE NOTES SHALL NOT BE DEEMED
A BREACH OF THE TERMS OF THE SECURITIES PURCHASE AGREEMENT RELATING TO THE
FEBRUARY NOTES.


 


(L)                                     CONDUCT OF BUSINESS.  SO LONG AS ANY
NOTES ARE OUTSTANDING, THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES SHALL
NOT BE CONDUCTED IN VIOLATION OF ANY LAW, ORDINANCE OR

 

19

--------------------------------------------------------------------------------


 


REGULATION OF ANY GOVERNMENTAL ENTITY, EXCEPT WHERE SUCH VIOLATIONS WOULD NOT
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 


(M)                               VARIABLE SECURITIES.  SO LONG AS ANY NOTES ARE
OUTSTANDING, THE COMPANY SHALL NOT, IN ANY MANNER, ISSUE OR SELL ANY RIGHTS,
WARRANTS OR OPTIONS TO SUBSCRIBE FOR OR PURCHASE COMPANY COMMON STOCK OR
DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR
COMPANY COMMON STOCK AT A PRICE WHICH VARIES OR MAY VARY WITH THE MARKET PRICE
OF THE COMPANY COMMON STOCK, INCLUDING BY WAY OF ONE OR MORE RESET(S) TO ANY
FIXED PRICE UNLESS THE CONVERSION, EXCHANGE OR EXERCISE PRICE OF ANY SUCH
SECURITY CANNOT BE LESS THAN THE THEN APPLICABLE CONVERSION PRICE (AS DEFINED IN
THE NOTES) WITH RESPECT TO THE COMPANY COMMON STOCK UNDER ANY NOTE.


 


(N)                                 PROXY STATEMENT.  THE COMPANY SHALL PROVIDE
EACH STOCKHOLDER ENTITLED TO VOTE AT THE NEXT MEETING OF STOCKHOLDERS OF THE
COMPANY, WHICH SHALL NOT BE LATER THAN DECEMBER 15, 2003 (THE “STOCKHOLDER
MEETING DEADLINE”), A PROXY STATEMENT, WHICH HAS BEEN PREVIOUSLY REVIEWED BY THE
BUYERS AND A COUNSEL OF THEIR CHOICE, SOLICITING EACH SUCH STOCKHOLDER’S
AFFIRMATIVE VOTE AT SUCH STOCKHOLDER MEETING FOR APPROVAL OF THE COMPANY’S
ISSUANCE OF ALL OF THE SECURITIES AS DESCRIBED IN THE TRANSACTION DOCUMENTS IN
ACCORDANCE WITH APPLICABLE LAW AND THE RULES AND REGULATIONS OF THE PRINCIPAL
MARKET (SUCH AFFIRMATIVE APPROVAL BEING REFERRED TO HEREIN AS THE “STOCKHOLDER
APPROVAL”), AND THE COMPANY SHALL USE ITS BEST EFFORTS TO SOLICIT ITS
STOCKHOLDERS’ APPROVAL OF SUCH ISSUANCE OF THE SECURITIES AND TO CAUSE THE BOARD
OF DIRECTORS OF THE COMPANY TO RECOMMEND TO THE STOCKHOLDERS THAT THEY APPROVE
SUCH PROPOSAL.  THE COMPANY SHALL BE OBLIGATED TO SEEK TO OBTAIN THE STOCKHOLDER
APPROVAL BY THE STOCKHOLDER MEETING DEADLINE.


 


(O)                                 CORPORATE EXISTENCE.  SO LONG AS ANY BUYER
BENEFICIALLY OWNS ANY NOTES, THE COMPANY SHALL MAINTAIN ITS CORPORATE EXISTENCE
AND SHALL NOT SELL ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, EXCEPT IN
THE EVENT OF A MERGER OR CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS, WHERE THE SURVIVING OR SUCCESSOR ENTITY IN SUCH
TRANSACTION (I) ASSUMES THE COMPANY’S OBLIGATIONS HEREUNDER AND UNDER THE
AGREEMENTS AND INSTRUMENTS ENTERED INTO IN CONNECTION HEREWITH AND (II) IS A
PUBLICLY TRADED CORPORATION WHOSE COMMON STOCK IS QUOTED ON OR LISTED FOR
TRADING ON THE PRINCIPAL MARKET OR THE NEW YORK STOCK EXCHANGE, INC.


 


(P)                                 INCURRENCE OF LIENS.  SO LONG AS ANY NOTES
ARE OUTSTANDING, THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, ALLOW OR SUFFER
TO EXIST ANY LIEN (OTHER THAN IN CONNECTION WITH THE FEBRUARY NOTES), OTHER THAN
PERMITTED LIENS (AS DEFINED IN THE NOTES), UPON ANY PROPERTY OR ASSETS
(INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY THE COMPANY.


 


(Q)                                 RESERVATION OF SHARES.  THE COMPANY SHALL
TAKE ALL ACTION NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE
PURPOSE OF ISSUANCE, NO LESS THAN 130% OF THE NUMBER OF SHARES OF COMPANY COMMON
STOCK ISSUABLE UPON CONVERSION OF, OR AS PAYMENT FOR INTEREST ON, THE NOTES.


 


(R)                                    AVII.  AT THE CLOSING, THE COMPANY SHALL
DELIVER TO EACH BUYER A TRUE, CORRECT AND COMPLETE COPY OF EACH PROSPECTUS
PURSUANT TO THE AVII REGISTRATION STATEMENTS.  ANY TRANSFER OF THE AVII SHARES
BY THE COMPANY TO THE BUYERS SHALL BE MADE PURSUANT TO THE AVII REGISTRATION
STATEMENTS, RULE 144(K) OR OTHER METHOD ACCEPTABLE TO HOLDERS OF AT LEAST A

 

20

--------------------------------------------------------------------------------


 


MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT THE NOTES THEN OUTSTANDING.  THE
COMPANY HEREBY AGREES TO USE ITS REASONABLE BEST EFFORTS TO CAUSE AVII (I)
UNLESS RULE 144(K) IS AVAILABLE AND TO BE USED IN ORDER TO TRANSFER THE AVII
SHARES BY THE COMPANY TO THE BUYERS, UNTIL THE DATE THAT THE COMPANY SHALL HAVE
TRANSFERRED THE AVII SHARES TO THE BUYERS OR NONE OF THE WARRANTS IS
OUTSTANDING, TO KEEP EACH AVII REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
UNDER THE 1933 ACT AND, IF AND WHEN THE COMPANY DEEMS IT NECESSARY, USE
REASONABLE BEST EFFORTS TO CAUSE AVII TO FILE ONE OR MORE PROSPECTUS SUPPLEMENTS
PURSUANT TO RULE 424(B) AND (II) SO LONG AS ANY OTHER SHARES OF AVII COMMON
STOCK SHALL BE LISTED ON THE PRINCIPAL MARKET, TO MAINTAIN THE AUTHORIZATION FOR
QUOTATION ON THE PRINCIPAL MARKET OF THE AVII SHARES.  THE COMPANY SHALL TAKE
ALL ACTIONS NECESSARY SUCH THAT THE AVII SHARES SHALL REMAIN FREE OF ANY LIEN.


 


(S)                                  TRANSFER OF AVII SHARES.  UPON TRANSFER OF
ANY AVII SHARES TO A BUYER PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENTS,
THE COMPANY SHALL TAKE ALL ACTIONS NECESSARY TO TRANSFER TO BUYER, IN ACCORDANCE
WITH THE APPLICABLE TERMS OF THE TRANSACTION DOCUMENTS, THE AVII SHARES FREE AND
CLEAR OF ALL LIENS OR RESTRICTIONS SUCH THAT AFTER SUCH TRANSFER THE AVII SHARES
WILL BE UNRESTRICTED AND FREELY TRADABLE BY THE BUYER.  IN CONNECTION WITH THE
FOREGOING, THE COMPANY SHALL (I) CAUSE WILSON, SONSINI, GOODRICH & ROSATI, PC OR
OTHER COUNSEL REASONABLY ACCEPTABLE TO HOLDERS OF NOTES REPRESENTING AT LEAST A
MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING TO
DELIVER TO THE TRANSFER AGENT OF AVII ANY NECESSARY LEGAL OPINION, AND (II) USE
REASONABLE BEST EFFORTS TO TAKE ANY OTHER ACTIONS REASONABLY REQUESTED BY ANY
BUYER IN CONNECTION WITH ANY SUCH TRANSFER.


 


(T)                                    ADDITIONAL ISSUANCES OF SECURITIES.


 


(I)                                     FOR PURPOSES OF THIS SECTION 4(T), THE
FOLLOWING DEFINITIONS SHALL APPLY.


 

(1)                                  “COMMON STOCK EQUIVALENTS” MEANS,
COLLECTIVELY, OPTIONS AND CONVERTIBLE SECURITIES.

 

(2)                                  “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR
SECURITIES (OTHER THAN OPTIONS) CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE
FOR COMMON STOCK.

 

(3)                                  “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR CONVERTIBLE SECURITIES.

 


(II)                                  FROM THE DATE HEREOF UNTIL THE DATE THE
REGISTRATION STATEMENT CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT IS
DECLARED EFFECTIVE (THE “EFFECTIVE DATE”), THE COMPANY WILL NOT, DIRECTLY OR
INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO PURCHASE, OR OTHERWISE DISPOSE OF
(OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY OPTION TO PURCHASE OR OTHER
DISPOSITION OF) ANY OF ITS OR THE SUBSIDIARIES’ EQUITY OR EQUITY EQUIVALENT
SECURITIES, INCLUDING WITHOUT LIMITATION ANY DEBT, PREFERRED STOCK OR OTHER
INSTRUMENT OR SECURITY THAT IS, AT ANY TIME DURING ITS LIFE AND UNDER ANY
CIRCUMSTANCES, CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK
OR COMMON STOCK EQUIVALENTS (ANY SUCH OFFER, SALE, GRANT, DISPOSITION OR
ANNOUNCEMENT BEING REFERRED TO AS A “SUBSEQUENT PLACEMENT”).

 

21

--------------------------------------------------------------------------------


 


(III)                               FROM THE EFFECTIVE DATE UNTIL NO NOTES ARE
OUTSTANDING, THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, EFFECT ANY SUBSEQUENT
PLACEMENT UNLESS THE COMPANY SHALL HAVE FIRST COMPLIED WITH THIS SECTION
4(T)(III).


 

(1)                                  THE COMPANY SHALL DELIVER TO EACH BUYER A
WRITTEN NOTICE (THE “OFFER”) OF ANY PROPOSED OR INTENDED ISSUANCE OR SALE OR
EXCHANGE OF THE SECURITIES BEING OFFERED (THE “OFFERED SECURITIES”) IN A
SUBSEQUENT PLACEMENT, WHICH OFFER SHALL (W) IDENTIFY AND DESCRIBE THE OFFERED
SECURITIES, (X) DESCRIBE THE PRICE AND OTHER TERMS UPON WHICH THEY ARE TO BE
ISSUED, SOLD OR EXCHANGED, AND THE NUMBER OR AMOUNT OF THE OFFERED SECURITIES TO
BE ISSUED, SOLD OR EXCHANGED, (Y) IDENTIFY THE PERSONS OR ENTITIES (IF KNOWN) TO
WHICH OR WITH WHICH THE OFFERED SECURITIES ARE TO BE OFFERED, ISSUED, SOLD OR
EXCHANGED AND (Z) OFFER TO ISSUE AND SELL TO OR EXCHANGE WITH BUYERS A PRO RATA
PORTION OF THE GREATER OF (A) ONE-THIRD (1/3RD) OF THE OFFERED SECURITIES AND
(B) $5,000,000, IN EACH CASE ALLOCATED AMONG THE BUYERS (A) BASED ON SUCH
BUYER’S PRO RATA PORTION OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES
PURCHASED HEREUNDER (THE “BASIC AMOUNT”), AND (B) WITH RESPECT TO EACH BUYER
THAT ELECTS TO PURCHASE ITS BASIC AMOUNT, ANY ADDITIONAL PORTION OF THE OFFERED
SECURITIES ATTRIBUTABLE TO THE BASIC AMOUNTS OF OTHER BUYERS AS SUCH BUYER SHALL
INDICATE IT WILL PURCHASE OR ACQUIRE SHOULD THE OTHER BUYERS SUBSCRIBE FOR LESS
THAN THEIR BASIC AMOUNTS (THE “UNDERSUBSCRIPTION AMOUNT”).

 

(2)                                  TO ACCEPT AN OFFER, IN WHOLE OR IN PART, A
BUYER MUST DELIVER A WRITTEN NOTICE TO THE COMPANY PRIOR TO THE END OF THE FIVE
(5) TRADING DAY PERIOD OF THE OFFER (THE “OFFER PERIOD”), SETTING FORTH THE
PORTION OF THE BUYER’S BASIC AMOUNT THAT SUCH BUYER ELECTS TO PURCHASE AND, IF
SUCH BUYER SHALL ELECT TO PURCHASE ALL OF ITS BASIC AMOUNT, THE
UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH BUYER ELECTS TO PURCHASE (IN EITHER
CASE, THE “NOTICE OF ACCEPTANCE”).  IF THE BASIC AMOUNTS SUBSCRIBED FOR BY ALL
BUYERS ARE LESS THAN THE TOTAL OF ALL OF THE BASIC AMOUNTS, THEN EACH BUYER WHO
HAS SET FORTH AN UNDERSUBCRIPTION AMOUNT IN ITS NOTICE OF ACCEPTANCE SHALL BE
ENTITLED TO PURCHASE, IN ADDITION TO THE BASIC AMOUNTS SUBSCRIBED FOR, THE
UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED FOR; PROVIDED, HOWEVER, THAT IF THE
UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR EXCEED THE DIFFERENCE BETWEEN THE TOTAL
OF ALL THE BASIC AMOUNTS AND THE BASIC AMOUNTS SUBSCRIBED FOR (THE “AVAILABLE
UNDERSUBSCRIPTION AMOUNT”), EACH BUYER WHO HAS SUBSCRIBED FOR ANY
UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED TO PURCHASE ONLY THAT PORTION OF THE
AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE BASIC AMOUNT OF SUCH BUYER BEARS TO
THE TOTAL BASIC AMOUNTS OF ALL BUYERS THAT HAVE SUBSCRIBED FOR UNDERSUBSCRIPTION
AMOUNTS, SUBJECT TO ROUNDING BY THE BOARD OF DIRECTORS TO THE EXTENT ITS DEEMS
REASONABLY NECESSARY.

 

(3)                                  THE COMPANY SHALL HAVE FIVE (5) TRADING
DAYS FROM THE EXPIRATION OF THE OFFER PERIOD ABOVE TO OFFER, ISSUE, SELL OR
EXCHANGE ALL OR ANY PART OF SUCH OFFERED SECURITIES AS TO WHICH A NOTICE OF
ACCEPTANCE HAS NOT BEEN GIVEN BY THE BUYERS (THE “REFUSED SECURITIES”), BUT ONLY
TO THE OFFEREES DESCRIBED IN THE OFFER (IF SO DESCRIBED THEREIN) AND ONLY UPON
TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, UNIT PRICES AND INTEREST
RATES) THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR PERSONS OR LESS
FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER.

 

(4)                                  IN THE EVENT THE COMPANY SHALL PROPOSE TO
SELL LESS THAN ALL THE REFUSED SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND
ON THE TERMS SPECIFIED IN SECTION 4(T)(III)(3) ABOVE), THEN EACH BUYER MAY, AT
ITS SOLE OPTION AND IN ITS SOLE DISCRETION, REDUCE THE

 

22

--------------------------------------------------------------------------------


 

NUMBER OR AMOUNT OF THE OFFERED SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE
TO AN AMOUNT THAT SHALL BE NOT LESS THAN THE NUMBER OR AMOUNT OF THE OFFERED
SECURITIES THAT THE BUYER ELECTED TO PURCHASE PURSUANT TO SECTION 4(T)(III)(2)
ABOVE MULTIPLIED BY A FRACTION, (I) THE NUMERATOR OF WHICH SHALL BE THE NUMBER
OR AMOUNT OF OFFERED SECURITIES THE COMPANY ACTUALLY PROPOSES TO ISSUE, SELL OR
EXCHANGE (INCLUDING OFFERED SECURITIES TO BE ISSUED OR SOLD TO BUYERS PURSUANT
TO SECTION 4(T)(III)(3) ABOVE PRIOR TO SUCH REDUCTION) AND (II) THE DENOMINATOR
OF WHICH SHALL BE THE ORIGINAL AMOUNT OF THE OFFERED SECURITIES.  IN THE EVENT
THAT ANY BUYER SO ELECTS TO REDUCE THE NUMBER OR AMOUNT OF OFFERED SECURITIES
SPECIFIED IN ITS NOTICE OF ACCEPTANCE, THE COMPANY MAY NOT ISSUE, SELL OR
EXCHANGE MORE THAN THE REDUCED NUMBER OR AMOUNT OF THE OFFERED SECURITIES UNLESS
AND UNTIL SUCH SECURITIES HAVE AGAIN BEEN OFFERED TO THE BUYERS IN ACCORDANCE
WITH SECTION 4(T)(III)(1) ABOVE.

 

(5)                                  UPON THE CLOSING OF THE ISSUANCE, SALE OR
EXCHANGE OF ALL OR LESS THAN ALL OF THE REFUSED SECURITIES, THE BUYERS SHALL
ACQUIRE FROM THE COMPANY, AND THE COMPANY SHALL ISSUE TO THE BUYERS, THE NUMBER
OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, AS
REDUCED PURSUANT TO SECTION 4(T)(III)(3) ABOVE IF THE BUYERS HAVE SO ELECTED,
UPON THE TERMS AND CONDITIONS SPECIFIED IN THE OFFER.  THE PURCHASE BY THE
BUYERS OF ANY OFFERED SECURITIES IS SUBJECT IN ALL CASES TO THE PREPARATION,
EXECUTION AND DELIVERY BY THE COMPANY AND THE BUYERS OF A PURCHASE AGREEMENT
RELATING TO SUCH OFFERED SECURITIES REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE BUYERS AND THEIR RESPECTIVE COUNSEL.

 

(6)                                  ANY OFFERED SECURITIES NOT ACQUIRED BY THE
BUYERS OR OTHER PERSONS IN ACCORDANCE WITH SECTION 4(T)(III)(3) ABOVE MAY NOT BE
ISSUED, SOLD OR EXCHANGED UNTIL THEY ARE AGAIN OFFERED TO THE BUYERS UNDER THE
PROCEDURES SPECIFIED IN THIS AGREEMENT.

 


(IV)                              THE RESTRICTIONS CONTAINED IN SUBSECTIONS (II)
AND (III) OF THIS SECTION 4(T) SHALL NOT APPLY TO (1) ANY ISSUANCE OF COMMON
STOCK OR GRANT OF OPTIONS TO EMPLOYEES, OFFICERS, DIRECTORS OF OR CONSULTANTS OR
ADVISORS TO THE COMPANY, IN EACH CASE, PURSUANT TO A STOCK-BASED PLAN DULY
APPROVED BY THE COMPANY’S BOARD OF DIRECTORS; (2) UPON EXERCISE, CONVERSION OR
EXCHANGE OF THE NOTES, THE SEPARATE NOTES (AS DEFINED IN THE NOTES) AND ANY
WARRANTS TO PURCHASE COMMON STOCK ISSUED TO THE BUYERS ON FEBRUARY 26, 2003; (3)
THE ISSUANCE OF SECURITIES PURSUANT TO THE COMPANY’S BONA FIDE ACQUISITION OF
ANOTHER CORPORATION, OR ALL OR A PORTION OF ITS ASSETS, BY MERGER, PURCHASE OF
ASSETS OR OTHER CORPORATE REORGANIZATION IN EACH CASE, AS APPROVED BY THE
COMPANY’S BOARD OF DIRECTORS AND NOT FOR THE PRINCIPAL PURPOSE OF RAISING CASH,
OR (4) THE ISSUANCE OF SECURITIES IN CONNECTION WITH A JOINT VENTURE OR
DEVELOPMENT AGREEMENT OR STRATEGIC PARTNERSHIP OR SIMILAR AGREEMENT APPROVED BY
THE COMPANY’S BOARD OF DIRECTORS, A PRIMARY PURPOSE OF WHICH IS NOT TO RAISE
EQUITY CAPITAL.


 


(U)                                 INVESTOR COVENANT.  WITH RESPECT TO THE CASH
COLLATERAL ACCOUNT CONTROL AGREEMENT, EACH BUYER ACKNOWLEDGES THAT IT IS
ENTITLED TO ORDER OR INSTRUCT THE CASH COLLATERAL CUSTODIAN WITH RESPECT TO THE
SALE, TRANSFER OR REDEMPTION OF ALL OR PART OF THE CASH COLLATERAL (AS SUCH TERM
IS DEFINED IN THE CASH COLLATERAL ACCOUNT CONTROL AGREEMENT) AND THE REMITTANCE
OF PROCEEDS THEREOF, IF ANY, TO SUCH BUYER; PROVIDED HOWEVER, THAT EACH BUYER
HEREBY AGREES THAT ANY SUCH ORDER OR INSTRUCTION THAT IT MAY ISSUE TO THE CASH
COLLATERAL CUSTODIAN SHALL BE MADE ONLY ONCE AND SOLELY WITH RESPECT TO SUCH
BUYER’S PRO RATA SHARE OF THE AMOUNT THEREOF (BASED ON THE ORIGINAL AMOUNT OF
CASH COLLATERAL PLUS ALL INTEREST, DIVIDENDS AND EARNINGS WITH RESPECT THERETO).

 

23

--------------------------------------------------------------------------------


 

5.               REGISTER; TRANSFER AGENT INSTRUCTIONS.


 


(A)                                  REGISTER.  THE COMPANY SHALL MAINTAIN AT
ITS PRINCIPAL EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY
AS IT MAY DESIGNATE BY NOTICE TO EACH HOLDER OF NOTES OR WARRANTS), A REGISTER
FOR THE NOTES AND THE WARRANTS, IN WHICH THE COMPANY SHALL RECORD THE NAME AND
ADDRESS OF THE PERSON IN WHOSE NAME THE NOTES AND THE WARRANTS HAVE BEEN ISSUED
(INCLUDING THE NAME AND ADDRESS OF EACH TRANSFEREE), THE PRINCIPAL AMOUNT OF
NOTES HELD BY SUCH PERSON AND THE NUMBER OF WARRANT SHARES ISSUABLE UPON
EXERCISE OF THE WARRANTS HELD BY SUCH PERSON.  THE COMPANY SHALL KEEP THE
REGISTER OPEN AND AVAILABLE DURING BUSINESS HOURS FOR INSPECTION BY ANY BUYER OR
ITS LEGAL REPRESENTATIVES UPON PRIOR WRITTEN NOTICE.


 


(B)                                 TRANSFER AGENT INSTRUCTIONS.  THE COMPANY
SHALL ISSUE IRREVOCABLE INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT
TRANSFER AGENT, TO ISSUE CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE
ACCOUNTS AT THE DEPOSITORY TRUST COMPANY (“DTC”), REGISTERED IN THE NAME OF EACH
BUYER OR ITS RESPECTIVE NOMINEE(S), FOR THE CONVERSION SHARES AND THE INTEREST
SHARES, IF ANY IN SUCH AMOUNTS AS SPECIFIED FROM TIME TO TIME BY EACH BUYER TO
THE COMPANY UPON CONVERSION OF THE NOTES IN THE FORM OF EXHIBIT G ATTACHED
HERETO (THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  THE COMPANY WARRANTS
THAT NO INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
REFERRED TO IN THIS SECTION 5(B), AND STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT
TO SECTION 2(J) HEREOF, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER AGENT, AND
THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE BOOKS AND
RECORDS OF THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS.  IF A BUYER EFFECTS A SALE, ASSIGNMENT OR TRANSFER
OF THE SECURITIES IN ACCORDANCE WITH SECTION 2(I), THE COMPANY SHALL PERMIT THE
TRANSFER AND SHALL PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE OR MORE
CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC IN SUCH
NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT SUCH SALE,
TRANSFER OR ASSIGNMENT.  IN THE EVENT THAT SUCH SALE, ASSIGNMENT OR TRANSFER
INVOLVES CONVERSION SHARES OR INTEREST SHARES SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO RULE 144, THE
TRANSFER AGENT SHALL ISSUE SUCH SECURITIES TO THE BUYER, ASSIGNEE OR TRANSFEREE,
AS THE CASE MAY BE, WITHOUT ANY RESTRICTIVE LEGEND.  THE COMPANY ACKNOWLEDGES
THAT A BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO
A BUYER.  ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A
BREACH OF ITS OBLIGATIONS UNDER THIS SECTION 5(B) WILL BE INADEQUATE AND AGREES,
IN THE EVENT OF A BREACH OR THREATENED BREACH BY THE COMPANY OF THE PROVISIONS
OF THIS SECTION 5(B), THAT A BUYER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
AVAILABLE REMEDIES, TO AN ORDER AND/OR INJUNCTION RESTRAINING ANY BREACH AND
REQUIRING IMMEDIATE ISSUANCE AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING
ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.


 

6.               CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


 


(A)                                  CLOSING DATE.  THE OBLIGATION OF THE
COMPANY HEREUNDER TO ISSUE AND SELL THE NOTES AND THE RELATED WARRANTS TO EACH
BUYER AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE CLOSING
DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE
FOR THE COMPANY’S SOLE BENEFIT AND MAY BE WAIVED BY THE COMPANY AT ANY TIME IN
ITS SOLE DISCRETION BY PROVIDING EACH BUYER WITH PRIOR WRITTEN NOTICE THEREOF:

 

24

--------------------------------------------------------------------------------


 


(I)                                     SUCH BUYER SHALL HAVE EXECUTED EACH OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE
COMPANY.


 


(II)                                  SUCH BUYER SHALL HAVE DELIVERED TO THE
COMPANY THE PURCHASE PRICE (LESS, IN THE CASE OF SMITHFIELD FIDUCIARY LLC, THE
AMOUNTS WITHHELD PURSUANT TO SECTION 4(G)) FOR THE NOTES AND THE RELATED
WARRANTS BEING PURCHASED BY SUCH BUYER AT THE CLOSING BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE
COMPANY.


 


(III)                               THE REPRESENTATIONS AND WARRANTIES OF SUCH
BUYER SHALL BE TRUE AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING
DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT
SPEAK AS OF A SPECIFIC DATE), AND SUCH BUYER SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH
BUYER AT OR PRIOR TO THE CLOSING DATE.


 


(IV)                              THE TRANSACTIONS CONTEMPLATED BY EACH
CONVERSION AND AMENDMENT AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND BETWEEN
THE COMPANY AND EACH RESPECTIVE BUYER (COLLECTIVELY, THE “CONVERSION AND
AMENDMENT AGREEMENTS”), SHALL HAVE BEEN CONSUMMATED.


 


(V)                                 THE CLOSING BID PRICE (AS DEFINED IN THE
NOTES) OF THE COMPANY COMMON STOCK ON THE DATE IMMEDIATELY PRIOR TO THE CLOSING
DATE IS NOT GREATER THAN SIX DOLLARS ($6.00).


 

7.               CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.


 


(A)                                  CLOSING DATE.  THE OBLIGATION OF EACH BUYER
HEREUNDER TO PURCHASE THE NOTES AND THE RELATED WARRANTS AT THE CLOSING IS
SUBJECT TO THE SATISFACTION, AT OR BEFORE THE CLOSING DATE, OF EACH OF THE
FOLLOWING CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE FOR EACH BUYER’S SOLE
BENEFIT AND MAY BE WAIVED BY SUCH BUYER AT ANY TIME IN ITS SOLE DISCRETION BY
PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE THEREOF:


 


(I)                                     THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO SUCH BUYER (I) EACH OF THE TRANSACTION DOCUMENTS AND (II) THE NOTES
(IN SUCH PRINCIPAL AMOUNTS AS SUCH BUYER SHALL HAVE REQUESTED PRIOR TO THE
CLOSING) AND THE RELATED WARRANTS (IN SUCH AMOUNTS AS SUCH BUYER SHALL HAVE
REQUESTED PRIOR TO THE CLOSING) BEING PURCHASED BY SUCH BUYER AT THE CLOSING
PURSUANT TO THIS AGREEMENT.


 


(II)                                  SUCH BUYER SHALL HAVE RECEIVED THE OPINION
OF WILSON SONSINI GOODRICH & ROSATI, PC, THE COMPANY’S COUNSEL, DATED AS OF THE
CLOSING DATE, IN FORM, SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH BUYER
AND IN SUBSTANTIALLY THE FORM OF EXHIBIT H ATTACHED HERETO.


 


(III)                               THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A COPY OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN THE FORM OF
EXHIBIT G ATTACHED HERETO, WHICH

 

25

--------------------------------------------------------------------------------


 


INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND ACKNOWLEDGED IN WRITING BY THE
COMPANY’S TRANSFER AGENT.


 


(IV)                              THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER
A CERTIFICATE EVIDENCING THE INCORPORATION AND GOOD STANDING OF THE COMPANY AND
SPARTA PHARMACEUTICALS, INC. IN EACH SUCH CORPORATION’S STATE OF INCORPORATION
ISSUED BY THE SECRETARY OF STATE OF SUCH STATE OF INCORPORATION AS OF A DATE
WITHIN 10 DAYS OF THE CLOSING DATE.


 


(V)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFICATE EVIDENCING THE COMPANY’S QUALIFICATION AS A FOREIGN
CORPORATION AND GOOD STANDING ISSUED BY THE SECRETARY OF STATE OF CALIFORNIA AS
OF A DATE WITHIN 10 DAYS OF THE CLOSING DATE.


 


(VI)                              THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER
A CERTIFIED COPY OF THE CERTIFICATE OF INCORPORATION AS CERTIFIED BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE WITHIN 10 DAYS OF THE CLOSING DATE.


 


(VII)                           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A
CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND DATED AS
OF THE CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(B) AS
ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS (THE “RESOLUTIONS”), (II) THE
CERTIFICATE OF INCORPORATION AND (III) THE BYLAWS, EACH AS IN EFFECT AT THE
CLOSING, IN THE FORM ATTACHED HERETO AS EXHIBIT I.


 


(VIII)                        THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
SHALL BE TRUE AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS
THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK
AS OF A SPECIFIC DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
COMPANY AT OR PRIOR TO THE CLOSING DATE.  SUCH BUYER SHALL HAVE RECEIVED A
CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY, DATED AS OF
THE CLOSING DATE, TO THE FOREGOING IN THE FORM ATTACHED HERETO AS EXHIBIT J.


 


(IX)                                THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A LETTER FROM THE COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES
OF COMPANY COMMON STOCK OUTSTANDING AS OF A DATE WITHIN FIVE DAYS OF THE CLOSING
DATE.


 


(X)                                   THE COMPANY COMMON STOCK (I) SHALL BE
DESIGNATED FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET AND (II) SHALL NOT
HAVE BEEN SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET FROM TRADING ON THE
PRINCIPAL MARKET NOR SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL MARKET HAVE
BEEN THREATENED EITHER (A) IN WRITING BY THE SEC OR THE PRINCIPAL MARKET OR (B)
BY FALLING BELOW THE MINIMUM LISTING MAINTENANCE REQUIREMENTS OF THE PRINCIPAL
MARKET.


 


(XI)                                THE COMPANY SHALL HAVE OBTAINED ALL
GOVERNMENTAL, REGULATORY OR THIRD PARTY CONSENTS AND APPROVALS, IF ANY,
NECESSARY FOR THE SALE OF THE NOTES AND THE WARRANTS.


 


(XII)                             THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER
SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AS SUCH BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.

 

26

--------------------------------------------------------------------------------


 


(XIII)                          IN ACCORDANCE WITH THE TERMS OF THE AMENDED AND
RESTATED PLEDGE AGREEMENT AND THE AMENDED AND RESTATED SECURITIES ACCOUNT
CONTROL AGREEMENT, THE CUSTODIAN SHALL HAVE POSSESSION OF THE CERTIFICATE(S)
REPRESENTING THE AVII SHARES, ALONG WITH DULY EXECUTED BLANK STOCK POWERS.


 


(XIV)                         THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A
TRUE, CORRECT AND COMPLETE COPY OF EACH PROSPECTUS PURSUANT TO THE AVII
REGISTRATION STATEMENTS IN ACCORDANCE WITH SECTION 4(R).


 


(XV)                            THE TRANSACTIONS CONTEMPLATED BY ALL OF THE
CONVERSION AND AMENDMENT AGREEMENTS SHALL HAVE BEEN CONSUMMATED.


 

8.               TERMINATION.  In the event that the Closing shall not have
occurred with respect to a Buyer on or before five (5) Business Days from the
date hereof due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, this if this Agreement is terminated pursuant to
this Section 8, the Company shall remain obligated to reimburse the
non-breaching Buyers for the expenses described in Section 4(g) above.


 

9.               MISCELLANEOUS.


 


(A)                                  GOVERNING LAW; JURISDICTION; JURY TRIAL. 
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


 


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT AND SHALL BECOME

 

27

--------------------------------------------------------------------------------


 


EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE SHALL BE CONSIDERED DUE
EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY THERETO WITH THE SAME FORCE
AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT A FACSIMILE SIGNATURE.


 


(C)                                  HEADINGS.  THE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS AGREEMENT.


 


(D)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.


 


(E)                                  ENTIRE AGREEMENT; AMENDMENTS.  THIS
AGREEMENT SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE
BUYERS, THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF
THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY
THE COMPANY AND THE HOLDERS OF NOTES REPRESENTING AT LEAST A MAJORITY OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTES, OR, IF PRIOR TO THE CLOSING DATE, THE
COMPANY AND THE BUYERS LISTED ON THE SCHEDULE OF BUYERS AS BEING OBLIGATED TO
PURCHASE AT LEAST A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES, AND
ANY AMENDMENT TO THIS AGREEMENT MADE IN CONFORMITY WITH THE PROVISIONS OF THIS
SECTION 9(E) SHALL BE BINDING ON ALL BUYERS AND HOLDERS OF NOTES, AS
APPLICABLE.  NO PROVISION HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.  NO SUCH
AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF
THE HOLDERS OF THE NOTES THEN OUTSTANDING.  NO CONSIDERATION SHALL BE OFFERED OR
PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY
PROVISION OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION ALSO
IS OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION DOCUMENTS, HOLDERS OF NOTES
OR HOLDERS OF THE WARRANTS, AS THE CASE MAY BE.  THE COMPANY HAS NOT, DIRECTLY
OR INDIRECTLY, MADE ANY AGREEMENTS WITH ANY BUYERS RELATING TO THE TERMS OR
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS EXCEPT
AS SET FORTH IN THE TRANSACTION DOCUMENTS.


 


(F)                                    NOTICES.  ANY NOTICES, CONSENTS, WAIVERS
OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF
THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH AN OVERNIGHT COURIER SERVICE, IN EACH CASE
PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND
FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

SuperGen, Inc.
4140 Dublin Boulevard

 

28

--------------------------------------------------------------------------------


 

Suite 200
Dublin, California 94568
Telephone:                                    (925) 560-0100
Facsimile:                                            (925) 560-0101
Attention:                                         Chief Executive Officer

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, PC
650 Page Mill Road
Palo Alto, California 93404
Telephone:                                    (650) 493-9300
Facsimile:                                            (650) 493-6811
Attention:                                         John V. Roos, Esq.

 

If to the Transfer Agent:

 

Mellon Investor Services LLC
235 Montgomery Street
23rd Floor
San Francisco, California  94104
Telephone:                                    (415) 743-1426
Facsimile:                                            (415) 989-5241
Attention:                                         David Altschul

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 


(G)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY PURCHASERS OF THE NOTES OR THE
WARRANTS.  THE COMPANY SHALL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDERS OF NOTES
REPRESENTING AT LEAST A MAJORITY OF THE AGGREGATE PRINCIPAL AMOUNT OF THE NOTES
THEN OUTSTANDING, INCLUDING BY MERGER OR CONSOLIDATION, EXCEPT PURSUANT TO A
CHANGE OF CONTROL (AS DEFINED IN SECTION 5(A) OF THE NOTES) WITH RESPECT TO
WHICH THE COMPANY IS IN COMPLIANCE WITH SECTION 5 OF THE NOTES AND SECTION 4(B)
OF THE WARRANTS.  A BUYER MAY ASSIGN SOME OR ALL OF ITS RIGHTS HEREUNDER WITHOUT
THE CONSENT OF THE COMPANY, IN WHICH EVENT SUCH ASSIGNEE SHALL BE DEEMED TO BE A
BUYER HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS.

 

29

--------------------------------------------------------------------------------


 


(H)                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


 


(I)                                     SURVIVAL.  UNLESS THIS AGREEMENT IS
TERMINATED UNDER SECTION 8, THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE BUYERS CONTAINED IN SECTIONS 2 AND 3 AND THE AGREEMENTS AND COVENANTS
SET FORTH IN SECTIONS 4, 5 AND 9 SHALL SURVIVE THE CLOSING.  EACH BUYER SHALL BE
RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS HEREUNDER.


 


(J)                                     FURTHER ASSURANCES.  EACH PARTY SHALL DO
AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND
THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES,
INSTRUMENTS AND DOCUMENTS, AS ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO
CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(K)                                  INDEMNIFICATION.  IN CONSIDERATION OF EACH
BUYER’S EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE
SECURITIES THEREUNDER AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS
UNDER THE TRANSACTION DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY
AND HOLD HARMLESS EACH BUYER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF
THEIR STOCKHOLDERS, PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT
OR INDIRECT INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
CLAIMS, LOSSES, COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN
CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO
THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”),
INCURRED BY ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A)
ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY IN THE TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR
DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (B) ANY BREACH OF ANY COVENANT,
AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY OR
(C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH INDEMNITEE
BY A THIRD PARTY (INCLUDING FOR THESE PURPOSES A DERIVATIVE ACTION BROUGHT ON
BEHALF OF THE COMPANY) AND ARISING OUT OF OR RESULTING FROM (I) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THE TRANSACTION DOCUMENTS OR ANY OTHER
CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (II) ANY
DISCLOSURE MADE BY SUCH BUYER PURSUANT TO SECTION 4(I), OR (III) THE STATUS OF
SUCH BUYER OR HOLDER OF THE SECURITIES AS AN INVESTOR IN THE COMPANY PURSUANT TO
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  TO THE EXTENT THAT
THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR ANY REASON,
THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION
OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE
LAW.  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND PROCEDURES WITH
RESPECT TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9(K) SHALL BE THE SAME
AS THOSE SET FORTH IN SECTION 6 OF THE REGISTRATION RIGHTS AGREEMENT.

 

30

--------------------------------------------------------------------------------


 


(L)                                     NO STRICT CONSTRUCTION.  THE LANGUAGE
USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
TO EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE
APPLIED AGAINST ANY PARTY.


 


(M)                               REMEDIES.  EACH BUYER AND EACH HOLDER OF THE
SECURITIES SHALL HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION
DOCUMENTS AND ALL RIGHTS AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT
ANY TIME UNDER ANY OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH
HOLDERS HAVE UNDER ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF
THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT
POSTING A BOND OR OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF
ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY
LAW.  FURTHERMORE, THE COMPANY RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO
PERFORM, OBSERVE, OR DISCHARGE ANY OR ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, ANY REMEDY AT LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE BUYERS. 
THE COMPANY THEREFORE AGREES THAT THE BUYERS SHALL BE ENTITLED TO SEEK TEMPORARY
AND PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY OF
PROVING ACTUAL DAMAGES AND WITHOUT POSTING A BOND OR OTHER SECURITY.


 


(N)                                 PAYMENT SET ASIDE.  TO THE EXTENT THAT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO THE BUYERS HEREUNDER OR PURSUANT TO ANY
OF THE OTHER TRANSACTION DOCUMENTS OR THE BUYERS ENFORCE OR EXERCISE THEIR
RIGHTS HEREUNDER OR THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF
SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED
BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY,
A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE
CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION THE OBLIGATION OR
PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED
IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH
ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


(O)                                 INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS
AND RIGHTS.  THE OBLIGATIONS OF EACH BUYER UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO BUYER
SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY
OTHER BUYER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY
OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY BUYER PURSUANT HERETO OR
THERETO, SHALL BE DEEMED TO CONSTITUTE THE BUYERS AS A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE BUYERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  EACH BUYER CONFIRMS THAT IT HAS INDEPENDENTLY PARTICIPATED IN THE
NEGOTIATION OF THE TRANSACTION CONTEMPLATED HEREBY WITH THE ADVICE OF ITS OWN
COUNSEL AND ADVISORS.  EACH BUYER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING, WITHOUT LIMITATIONS, THE RIGHTS ARISING OUT OF
THIS AGREEMENT OR OUT OF ANY OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER BUYER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.


 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

COMPANY:

BUYERS:

 

 

SUPERGEN, INC.

SMITHFIELD FIDUCIARY LLC

 

 

By:

 

 

By:

 

 

 

Name:

Joseph Rubinfeld

 

Name:

Adam J. Chill

 

Title:

President/Chief Executive Officer

 

Title:

Authorized Signatory

 

 

 

OMICRON MASTER TRUST

 

 

 

By:

Omicron Capital L.P., as investment advisor

 

By:

Omicron Capital Inc., its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

Olivier Morali

 

 

Title:

President

 

 

 

MAINFIELD ENTERPRISES INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Avi Vigder

 

 

Title:

Director

 

 

 

CRANSHIRE CAPITAL L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

Mitchell P. Kopin

 

 

Title:

President-Downsview Capital, Inc.,
The General Partner

 

 

 

 

 

OTAPE LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Richard Cayne

 

 

Title:

General Counsel

 

32

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

Buyer

 

Address and Facsimile Number

 

Aggregate Principal
Amount of
Notes

 

Aggregate
Number of
Warrants

 

Legal Representative’s
Address and Facsimile Number

 

 

 

 

 

 

 

 

 

Smithfield Fiduciary LLC

 

c/o Highbridge Capital
Management, LLC
9 West 57th Street, 27th Floor
New York, New York  10019

Attention:  Ari J. Storch
Adam J. Chill

Facsimile:  (212) 751-0755
Telephone: (212) 287-4720
Residence:  Cayman Islands

 

$

10,750,000

 

1,332,601

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone:  (212) 756-2376

 

 

 

 

 

 

 

 

 

Omicron Master Trust

 

c/o Omicron Capital L.P.
810 Seventh Avenue
39th Floor
New York, New York 10019
Attention:  Olivier Morali
Facsimile:  (212) 803-5269
Telephone:  (212) 803-5262
Residence: Bermuda

 

$

4,250,000

 

526,841

 

The Law Offices of Brian Pusch
29 West 57th  Street
New York, New York 10019
Attention:  Brian Pusch, Esq.
Facsimile:  (212) 980-7055
Telephone:  (212) 980-0408

 

 

 

 

 

 

 

 

 

Mainfield Enterprises Inc.

 

c/o Cavallo Capital Corp.
660 Madison Avenue, 18th Floor,
New York, New York  10021
Attention:  Mor Sagi
Facsimile:  (212) 651-9010
Telephone:  (212) 651-9005
Residence: British Virgin Islands

 

$

4,000,000

 

495,851

 

Bryan Cave LLP
1290 Ave of the Americas
New York, New York 10104
Attention:  Ken Henderson, Esq.
Facsimile:  (212) 541-1357
Telephone:  (212) 541-2275

 

 

 

 

 

 

 

 

 

Cranshire Capital L.P.

 

c/o Downsview Capital, Inc.
The General Partner
666 Dundee Road, Suite 1901
Northbrook, Ilinois  60062
Attention:  Mitchell D. Kopin
Facsimile:  (847) 562-9031
Telephone:  (847) 562-9030
Residence: Illinois

 

$

1,250,000

 

154,954

 

 

 

 

 

 

 

 

 

 

 

OTAPE LLC

 

c/o OTA LLC
1 Manhattanville Rd.
Purchase, New York  10577
Attention:  Paul Masters
Facsimile:  (914) 694-6335
Telephone:  (914) 694-5857
Residence: Delaware

 

$

1,000,000

 

123,964

 

Piper Rudnick LLP
1251 Avenue of the Americas
New York, New York  10020
Attention:  Theodore Altman,
Esq. Facsimile:  (212) 835-6001
Telephone:  (212) 835-6000

 

33

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Notes

Exhibit B

Form of Warrants

Exhibit C

Form of Amended and Restated Pledge Agreement

Exhibit D

Form of Amended and Restated Securities Account Control Agreement

Exhibit E

Form of Cash Collateral Account Control Agreement

Exhibit F

Form of Registration Rights Agreement

Exhibit G

Form of Irrevocable Transfer Agent Instructions

Exhibit H

Form of Company Counsel Opinion

Exhibit I

Form of Chief Executive Officer’s Certificate

Exhibit J

Form of Officer’s Certificate

 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(d)

No Conflict

Schedule 3(m)

Undisclosed Liabilities

Schedule 3(p)

Transactions with Affiliates

Schedule 3(q)

Capitalization

Schedule 3(r)

Indebtedness and Other Contracts

Schedule 3(s)

Litigation

Schedule 3(v)

Title

 

34

--------------------------------------------------------------------------------